Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 1 of 107




                      EXHIBIT 2
    4/16/2021              Case 5:21-cv-00043publicaccess.webbcQuntytx.gov/PublicAccess/CaseDetail.aspx?CaseID=887488
                                                  Document 1-2 Filed on 04/16/21 in TXSD Page 2 of 107
Skip to Malll Content Logout My Account Search Menu New Civil Search Refine 8earch Back                                                                    Location; AI! Cowts   Help

                                                                                    REGISTER OF ACITONS
                                                                                    CASE No. 2021CVK000510D2

ALICE JENNIFER RODRIGUEZ VB. LAREDO REGIONAL MEDICAL CENTER, L.P.                                  §                   Case Type: All Other Civil Cases (DC)
                                                                                                   §                     Subtype: Other (DC)
                                                                                                   §                   Dale Filed: 03f16/2021
                                                                                                   §                     Location: _111th DIstrict Court
                                                                                                   §

                                                                                           P,o,RTY INFORMATION


                                                                                                                                           Attorneys
Defendant          DR. PAUL CHRISTOPHER GrASI                                                                                              DOYLE,FRANK,A
                                                                                                                                            Retained
                                                                                                                                           7132769215 x7132789163(W)


Defendant          DR. pRAKASH HEGDE


Defendant          DR. ROBERT KEITH LANDRY                                                                                                 DOYLE,FRANK,A
                                                                                                                                            Retained
                                                                                                                                           7132789215 x7132789163(W)


Defendant          DR. SANDRA TARAPASADE


Defendant          LAREDO REGIONAL MEDICAL CENTER, L.P.


Defendant          UNIVERSAL HEALTH SERVICES, INC.


Plaintiff          RODRIGUEZ, ALICE JENNIFER                                                                                               ALBERT M GUTIERREZ
                                                                                                                                            Retained
                                                                                                                                           210-824-4411(W)

                                                                                      EvENTS" ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
03116/2021 Civil Case Filed (OCA)
03116/2021 Original Petltfon
             PlAINTIFF'S ORIGINAL PETITION. (DV)
03/16/2021 Jury Demand
             JURY DEMAND REQUESTED AND PAID 8Y AITORNEY ALBERT M. GUTIERREZ. (DV)
03/18/2021 Calendar CaU
             FAXED THE CALENDAR CALL TO ATTORNEY ALBERT M. GUTIERREZ. (DV)
03/1812021 Citation-Issuance
             TWO CITATIONS ISSUED AS TO DR. PRAKASH HEDGE AND PLACED THEM IN THE PRIVATE SERVERS 80X. (DV)
03/1812021 Citation-Issuance
             TWO CITATIONS ISSUED AS TO DR. CHRISTOPHER GIASI AND PLACED THEM IN THE PRIVATE SERVERS BOX. (OV)
03/1812021 Citation.[ssuance
             TWO CITATIONS ISSUED AS TO DR. ROBERTKIETH LANDRY AND PLACED THEM IN THE PRIVATE SERVERS BOX. (DV)
03/1812021 Citation-Issuance
             TWO CITATIONS ISSUED AS TO DR. SANDRA TARAPASADEAND PlACED THEM IN THE PRIVATE SERVERS BOX. (DV)
03/18/2021 Citation-Issuance
             TWO CITATIONS ISSUED AS TO LAREDO REGIONAL MEDICAL CENTER, L.P.AND PLACED THEM IN THE PRIVATE SERVERS BOX. (DV)
03/1812021 Citation-Issuance
             TWO CITATIONS ISSUED AS TO UNIVERSAL HEALTH SERVICES, INC. AND PLACED THEM IN THE PRIVATE SERVERS BOX. (DV)
03/18/2021 Citation
              DR. PRAKASH HEGDE                                     Unserved
03/1812021 Citation
              DR. PAUL CHRISTOPHER GIASI                            Unserved
03/18/2021 Citation
              DR. ROBERT KEITH LANDRY                               Unserved
03/18/2021 Citation
              DR. SANDRA TARAPASADE                                 Unserved
03/18/2021 Citation
              LAREDO REGIONAL MEDICAL CENTER, L.P.                  Unserved
03/18/2021 Citation
              UNIVERSAL HEALTH SERVICES, INC.                       Unserved
04/06/2021 Letter
             LETTER FROM ATTORNEY ALBERT M. GUTIERREZ- REQUESTING ISSUANCE
04/06/2021 CifalJon-lssuance
             CITATION ISSUED AS TO DR. PRAKASH HEDGE PLACED IN THE PRIVATE SERVER BASKET. ATTORNEY WILL PROVIDE COPY OF
             PET/TlON, CITAT/ON HAND DELIVERED TO PRIVATE SERVER.
04/0612021 Citation
              DR. PRAKASH HEGDE                                     Unserved
04/06/2021 Citation-Issuance
             CITATION ISSUED AS TO DR. PAUL CHRISTOPHER GIASI PLACED IN THE PRIVATE SERVER BASKET. ATTORNEY WILL PROVIDE COpy
             OF PETITION. CITATION HAND DELIVERED TO PRIVATE SERVER.
04/06/2021 Citation
              DR. PAUL CHRISTOPHER GIASI                            Unserved
04/1212021 Miscellaneous Filing
             DECLARATION OF SERVICE
04/16/2021 Answer-Defendant
             DEFENDANT ROBERT KIETH LANDRY'S ORIGINAL ANSWER
04/16/2021 Answer-Defendant
             DEFENDANT DR. PAUL CHRISTOPHER GIASI'S ORIGINAL ANSWER
06/01/2021 Calendar Call (11:00 AM) (Judicial Officer Noilon, Monica Z.)




     publicaccess.webbcountytx.gov/PublicAccess/CaseDetail.aspx?CaseID=887488                                                                                                    1/1
     Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 3 of 107
                                                                                                       Filed
                                                                                          3/16/20214:44 PM
                                                                                           Esther Degollado
                                                                                               District Clerk
                                                                                              Webb District
                                                                                                 Diana Vela
                            CAUSE NO. 2021 CVK00051 OD2                                  2021 CVK00051 002


 ALICE JENNIFER RODRIGUEZ                         §             IN THE DISTRICT COURT
              Plaintiff,                          §
                                                  §
 v.                                               §               _   JUDICIAL DISTRICT
                                                  §
 LAREDO REGIONAL MEDICAL                          §
 CENTER, L.P. D/B/A DOCTORS                       §
 HOSPITAL OF LAREDO, UNIVERSAL                    §
 HEALTH SERVICES, INC., DR.                       §
 PRAKASHHEGDE, DR. PAUL                           §
 CHISTOPHER GIASI, DR. SANDRA                     §
 TARAPASADE, and                                  §
 DR. ROBERT KIETH LANDRY                          §
              Defendants.                         §                WEBB COUNTY, TEXAS

                            PLAINTIFF'S ORIGINAL PETITION

        Plaintiff, Alice Jennifer Rodriguez files this Original Petition against Defendants,

Laredo Regional Medical Center, L.P. d/b/a Doctors Hospital of Laredo CLMC"),

Universal Health Services, Inc. ("UHS") (LMC and UHS are collectively referred to as

"Doctors Hospital"), Dr. Prakash Hegde, Dr. Paul Christopher Giasi, Dr. Sandra

Tarapasade and Dr. Robert Kieth Landry.

                              A. DISCOVERY-CONTROL PLAN

1.      Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil

Procedure 190.4 and affirmatively pleads that this suit is not governed by the expedited-

actions process in Texas Rule of Civil Procedure 169 because Plaintiff seeks monetary

relief over $250,000.00.

                                   B. CLAIM FOR RELIEF

2.      Plaintiff seeks monetary relief over $1,000,000.

                                              1
     Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 4 of 107




                                C. CONDITIONS PRECEDENT

3.       Plaintiff gave Defendants written notice of Plaintiff's claim at least 60 days before

filing suit and fully complied with the terms of Texas Civil Practice & Remedies Code

sections 74.051 and 74.052.

4.       Required statutory notice was sent to Laredo Regional Medical Center, L.P. d/b/ a

Doctors Hospital of Laredo by certified mail return receipt requested and First-Class

United States mail on July 20, 2020. The notice was received on July 23, 2020. See Exhibit

A.

5.      Required statutory notice was sent to Universal Health Services, Inc. by certified

mail return receipt requested and First-Class United States mail on July 20, 2020. The

notice was received on July 27, 2020. See Exhibit A.

6.       Required statutory notice was sent to Dr. Paul Christopher Giasi by certified mail

return receipt requested and First-Class United States mail on July 20, 2020. The notice

was received on July 23, 2020. See Exhibit A.

7.       Required statutory notice was sent to Dr. Sandra Tarapasade by certified mail

return receipt requested and First-Class United States mail on July 20, 2020. The return

receipt for the notice was returned unsigned. See Exhibit A.

8.       Required statutory notice was sent to Dr. Prakash Hegde by certified mail return

receipt requested and First-Class United States mail on August 25, 2020. The notice was

received on August 28, 2020. See Exhibit B.

9.       Required statutory notice was sent to Dr. Robert Kieth Landry by certified mail

return receipt requested and First-Class United States mail on September 10, 2020 to his
                                               2
  Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 5 of 107




address of record with the Texas Medical Board. The notice was returned to the sender

on October 13, 2020 in CLEVELAND, TX 77327 because the forwarding order for this

address is no longer valid. See Exhibit C.

10.   All conditions precedent have been performed and have occurred.

                                        D. PARTIES

11.   Plaintiff, Alice Jennifer Rodriguez, is an individual, residing in Bexar County, San

Antonio, Texas.

12.   Defendant, Laredo Regional Medical Center, L.P. d/b/a Doctors Hospital of

Laredo, a foreign limited partnership organized and existing under the laws of the state

of Delaware, whose principal office is located at 367 South Gulph Road, King of Prussia,

PA 19406, is authorized to do business in Texas and may be served with process by

serving its registered agent for service of process, Corporation Service Company d/b/ a

CSC-Lawyers Incorporating Service Company at 211 E. 7th Street, Suite 620 Austin, TX

78701-3136.

13.    Defendant, Universal Health Services, Inc., a foreign corporation organized and

existing under the laws of Delaware, whose principal office is located at 367 South Gulph

Road, King of Prussia, PA 19406, is authorized to do business in Texas and may be served

with process by serving its registered agent for service of process, Corporation Service

Company d/b/ a CSC-Lawyers Incorporating Service Company at 211 E. 7th Street, Suite

620 Austin, TX 78701-3136.

14.    Defendant, Dr. Prakash Hegde, an individual, may be served with process at

Defendant's usual place of business in Webb County at 10700 McPherson Road Laredo,
                                             3
  Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 6 of 107




Texas 78045, or wherever Defendant Hegde may be found.

15.   Defendant, Dr. Paul Christopher Giasi, an individual, may be served with process

at Defendant's usual place of business in Webb County at 10700 McPherson Road Laredo,

Texas 78045, or wherever Defendant Giasi may be found.

16.   Defendant, Dr. Sandra Tarapasade, an individual, may be served with process at

Defendant's usual place of business in Angelina County at 1201 W. Frank Avenue Lufkin,

Texas 75904, or wherever Defendant Tarapasade may be found.

17.   Defendant, Dr. Robert Kieth Landry, an individual, may be served with process at

Defendant's address of record, 108 William Barnett Avenue, Cleveland, Texas 77327, or

wherever Defendant Landry may be found.

                                         E. VENUE

18.   Venue is proper and mandatory in Webb County, Texas, pursuant to Texas Civil

Practice and Remedies Code section 15.002 for the following reasons:

          a. all or a substantial part of the events or omissions giving rise to Plaintiff's
             claims occurred in Webb County, Texas;
          b. Doctors Hospital's principal Texas office is in Webb County, Texas;
          c. Defendant Dr. Paul Christopher Giasi is a natural person, residing in Webb
             County, Texas.
                                    F. JURISIDICTION

19.   Plaintiff invokes the jurisdiction of this Court pursuant to Texas Government Code

sections 24.007 and 24.008.




                                             4
  Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 7 of 107




20.    In addition, Plaintiff sues for damages, pre-judgment interest, post-judgment

interest in excess of the minimum jurisdictional limits of the Court, as hereinafter more

particularly described.

                                          G. FACTS

21.    With symptoms of fever, sore throat, rash, and itching, Plaintiff Alice Rodriguez

arrived for treatment at the emergency room of Doctors Hospital of Laredo on December

16,2019 at 5:46 p.m. Dr. Giasi was the attending and admitting physician assigned to her

case and Dr. Landry was the supervising physician. Ms. Rodriguez's face was swollen,

and she was having an allergic reaction causing her skin to become inflamed. The

admitting diagnosis was shortness of breath and a rash. It was noted that she had

depression and bi-polar disorder.

22.    Ms. Rodriguez advised Doctors Hospital personnel that she recently began taking

a medication called Lamictal prescribed by her psychiatrist. It is well known by health

care providers that Larnictal, especially early after a patient begins taking the medication,

may cause a severe and sometimes deadly allergic reaction that presents with symptoms

consistent with Ms. Rodriguez's symptoms. Treatment for such reaction includes

immediate cessation of Larnictal and may require treatment in hospital burn units.

Medical personnel in the emergency room failed to recognize and diagnose Ms.

Rodriguez's symptoms as an allergic reaction to this medication and failed to instruct her

to immediately stop taking the medication.

23.     Doctors Hospital personnel recorded that Ms. Rodriguez had no known allergies

upon her arrival and that she was at severe risk for sepsis.
                                              5
  Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 8 of 107




24.    A nurse practitioner, Juan Antonio Lira-Escobedo, was assigned to Ms.

Rodriguez's case at Doctors HospitaL Although she was initially assigned an Emergency

Severity Index ("ESI") score of 4 out of 5 (with 1 being the most and 5 being the least sick),

upon review of her vitals, Ms. Rodriguez's ESI score was changed to 2. At 6:42 p.m. a

"Sepsis risk alert" was initiated, which begins a system of communication orders to notify

the   MD/MLP        (midlevel provider)     and   the   attending    physician, Dr.    Giasi.

Notwithstanding, Dr. Giasi did not examine Ms. Rodriguez, failed to initiate a sepsis

protocol, and directed the nurse to continue the status quo.

25.    The supervising physician, Dr. Landry, who signed off on the nurse practitioner's

chart, never saw Ms. Rodriguez or ever wrote a progress note assessing her after she was

deemed to be one of the sickest patients in the emergency room.

26.    Dr. Landry had been disciplined in 2013 by the Texas Medical Board for failing to

meet the standard of care towards a patient in sepsis care. Doctors Hospital was aware of

Dr. Landry's past failings.

27.    Despite the extreme symptoms, ESI score, and the fact that she was at severe sepsis

risk, Dr. Giasi and Dr. Landry, with willful and wanton negligence, never bothered to

examine Plaintiff, deviating from the degree of care and skill that is reasonably expected

of any ordinarily prudent physician. She was given a multitude of tests that did not yield

a diagnosis. They treated her with fluids and acetaminophen, told her to continue taking

her current medications, including Lamictal, prescribed her new medication, and sent her

home at 9:24 p.m.


                                              6
  Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 9 of 107




28.      Upon discharge, Ms. Rodriguez's diagnosis was acute urinary tract infection and

viral exanthem. She was also required to acknowledge that she would continue the

medications prescribed by her regular doctor. The records from December 16, 2019 state:

      The Emergency Department physician has reviewed the information that you have provided
      concerning medications that have been presclibed previously and found there to be no conflict
      with any therapy recommended by the Emergency Department physicians. Unless instructed
      by the Emergency Department physician to discontinue specific medications, you should
      continue medications prescribed by your regular doctor and follow-up with your doctor
      or with the physician/facility recommended by the ED as appropriate. (emphasis added)

29.      Ms. Rodriguez was told to follow up with her primary care provider and to return

to the hospital if her symptoms worsened.

30.      Ms. Rodriguez returned to Doctors Hospital the following day, December 17, 2019,

because her symptoms had worsened. Her rash had intensified and spread throughout

her body, including her eyes, mouth and throat, causing severe itching and burning. As

instructed by Defendants the day before, Ms. Rodriguez continued taking Lamictal. She

arrived at approximately 9:00 a.m. and was admitted at 11:48 a.m. Her skin had begun to

peel, and she had developed large sores on her body. This time, she was told she was

having a viral reaction to the measles. Dr. Giasi characterized her condition as a mild

allergic reaction.

31.      The medical providers at Doctors Hospital again misdiagnosed Ms. Rodriguez

and failed to recognize the severity of the symptoms caused by Lamictal. Although she

was admitted to Doctors Hospital on this second visit and examined by a physician, Dr.

Hegde, she continued to worsen throughout the remaining part of December 17 and 18

with frequent spikes of tachycardia, temperatures, pain and worsening rashes, including


                                                  7
 Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 10 of 107




blisters on hands and feet and "large open skin tears due to generalized skin rash to

anterior chest and posterior back"

32.    As time passed, Ms. Rodriguez's skin began to peel away. She was not given

adequate fluids, a step which would have likely prevented mucous membrane damage.

33.    On December 17, Dr. Hegde was made aware that Ms. Rodriguez had a very high

temperature. Dr. Hegde ordered that Dr. Fernando Sanchez be consulted.

34.    On December 18, Dr. Tarapasade was made aware by Ricardo Ochoa, RN-BSN

that Ms. Rodriguez had blisters to her hands and feet and large open skin tears on her

chest and back Nurse Ochoa noted that "no new orders were received." The mucous

membrane was also peeling from her mouth.

35.    A nurse intervened and alerted the doctor and Ms. Rodriguez's family members

that she was being misdiagnosed, mistreated and that she should be transferred

immediately to Brooke Army Medical Center CBAMC") in San Antonio for a higher level

of care. Not until the morning of December 19 when the "rash" had spread all over her

body and the skin was peeling away, did Doctors Hospital and Dr. Hegde realized the

severity of Ms. Rodriguez's condition and take action to have her moved to San Antonio.

On the morning of December 19, Dr. Hegde had Ms. Rodriguez transferred to receive a

higher level of care.

36.    Ms. Rodriguez was discharged from Doctors Hospital on December 19, 2019 at

11;00 am and transferred by ambulance to BAMC. By the time she arrived at BAMC, the

majority of her skin had peeled off her body to the equivalent of severe burns, and her

eyesight had become significantly and permanently impaired.
                                           8
 Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 11 of 107




37.    Ms. Rodriguez was confined to the Intensive Care Burn Unit at BAMC for several

months. She lost all her hair and most of her skin. When her hair began to grow back her

eyelashes grew inwards causing more damage to her eyes. She requires skin grafts, eye

surgeries, laser treatments and other rehabilitation and reparative procedures.

38.   She is unable to work, unable to take care of her minor children, and unable to

function independently without help from her loved ones. She is physically and mentally

scarred for life, is in significant pain, and has yet to regain eyesight enough to function

normally.

              H. COUNT 1- MEDICAL NEGLIGENCE OF DEFENDANTS

39.    Plaintiff incorporates by reference all preceding paragraphs set forth hereinabove.

40.    Defendant Paul Christopher Giasi is an individual licensed to practice medicine in

Texas. Dr. Giasi has been licensed in Texas under license number P6821 since June 3,2013.

He graduated from st. George's University School of Medicine, st. George's, Grenada.

41.    Defendant Prakash Hegde is an individual licensed to practice medicine in Texas.

Dr. Hegde has been licensed in Texas under license number L7415 since October 10,2003.

He graduated from Jawaharlal Nehru Medical College, Belgaum, Karnataka, India.

42.    Defendant Sandra Tarapasade is an individual licensed to practice medicine in

Texas. Dr. Tarapasade has been licensed in Texas under license number Q8656 since June

1, 2016. She graduated from Univ De Cien Med De Camaguey, Camaguey, Cuba (Alt

Name: lnst Sup De Cien Med De Camaguey, Dr. Carlos J Finlay).

43.    Defendant Robert Kieth Landry is an individual licensed to practice medicine in

Texas. Dr. Landry has been licensed in Texas under license number L8405 since April 2,
                                             9
 Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 12 of 107




2004. He graduated from the University of Mississippi School of Medicine, Jackson,

Mississippi.

44.    Defendant Laredo Regional Medical Center, L.P. d/b/a Doctors Hospital of

Laredo is a Delaware limited partnership formed by a group of physicians.

45.    Defendant Universal Health Services, Inc. is a Delaware corporation registered by

the State of Texas to provide health care.

46.    Plaintiff's cause of action is a health care liability claim.

47.   Defendants owed Plaintiff the duty to treat her with the care and skill that is

reasonably expected of an ordinary prudent physician or health care provider. While

being treated in the emergency room and while admitted as a patient, the Defendants

deviated from this standard of care with negligence as well as willful and wanton

negligence. Defendants breached the duty of care to Plaintiff by:

       •   Failing to accurately diagnose and treat the cause of her symptoms;

       •   Failing to direct her to immediately discontinue the Lamictal;

       •   Failing to have an emergency room physician involved in her care, diagnosis
           and disposition when presenting with severely abnormal vital signs, and no
           definitive test result;

       •   Failing to respond to a system alert concerning abnormal vital signs;

       •   Failing to transfer her to a burn center on her December 17 visit with worsening
           symptoms;

       •   Failing to provide adequate care and fluid resuscitation while in the hospital;
           and

       •   Failing to transfer her to a burn center after worsening symptoms while
           admitted to the hospital.

                                               10
 Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 13 of 107




48.       Doctors Hospital is liable to Plaintiff for the breach of the duty and standard of

care by Drs. Giasi, Hegde, Tarapasade and Landry, because their acts were performed as

employees, agents, ostensible agents, agents by estoppel, servants, borrowed servants

and/ or vice principals, acting within the course and scope of their employment with

Doctors Hospital, to further Doctors Hospital's business, and to accomplish the objective

for which they were hired. Their acts were within the course and scope of that

employment or within the authority delegated to them by Doctors Hospital. These

doctors breached the duty of care to Plaintiff by the failures described above for which

Doctors Hospital is liable.

49.       Defendants' breach of duty proximately caused injury to Plaintiff, which resulted

in the following serious, permanent, and catastrophic damages: past pain and suffering,

future pain and suffering, past mental anguish, future mental anguish, physical

disfigurement, physical impairment, medical expenses past and future, loss of past and

future earnings and earnings capacity, loss of consortium, loss of household services, all

other actual damages, and exemplary damages.

50.       Plaintiff seeks damages in excess of $1,000,000.00 within the jurisdictional limits of

this Court.

51.       Exemplary damages. Plaintiff's injury resulted from Defendants' gross negligence,

which entitles Plaintiff to exemplary damages under Texas Civil Practice & Remedies

Code section 41.003(a). Defendants had actual, subjective awareness of the risks to

Plaintiff but proceeded with conscious indifference to the rights, safety, or welfare of

others.
                                                11
 Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 14 of 107




                          1. COUNT 2 - NEGLIGENT SUPERVISION

49.    Plaintiff incorporates by reference all preceding paragraphs set forth hereinabove.

50.    Doctors Hospital sat back and did nothing while nurses were warning Defendants

and Defendants were ignoring the nurses. Doctors Hospital has a duty to staff, hire and

supervise medical care providers at its hospital who are competent to follow the standard

of care. Doctors Hospital also had a duty to discharge such providers who fail to follow

the standard of care. Doctors Hospital failed to satisfy its duties to staff, hire, supervise,

and non-negligently retain medical providers, which proximately caused the following

serious, permanent and catastrophic damages: past pain and suffering, future pain and

suffering, past mental anguish, future mental anguish, physical disfigurement, physical

impairment, medical expenses past and future, loss of past and future earnings and

earning capacity, loss of consortium, loss of household services, all other actual damages

and exemplary damages.

51.       Plaintiff seeks damages in excess of $1,000,000.00 within the jurisdictional limits of

this Court.

52.       Exemplary damages. Plaintiff's injury resulted from Defendants' gross negligence,

which entitles Plaintiff to exemplary damages under Texas Civil Practice & Remedies

Code section 41.003(a). Defendants had actual, subjective awareness of the risks to

Plaintiff but proceeded with conscious indifference to the rights, safety, or welfare of

others.

                                        J. JURY DEMAND

52.       Plaintiff demands a jury trial and tenders the appropriate fee with this petition.
                                                12
 Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 15 of 107




                                          I<. PRAYER

54.   For these reasons, Plaintiff asks that the Court issue citation for Defendants to

appear and answer, and that Plaintiff be awarded a judgment against Defendants, jointly

and severally for the following:

          a. actual damages including, but not limited to:
                 i. past pain and suffering;
                 ii. future pain and suffering;
                iii. past mental anguish;
                iv. future mental anguish;
                 v. physical disfigurement;
                vi. physical impairment;
                vii. medical expenses past and future;
               viii. loss of past and future earning capacity;
                ix. loss of consortium;
                 x. loss of household services; and
                xi. all other actual damages
          b. exemplary damages;

          c. prejudgment and postjudgment interest;

          d. court costs; and

          e. all other relief to which plaintiff is entitled.




                                              13
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 16 of 107




                                 Respectfully submitted,

                                 PERSON, MOHRER, MORALES,
                                 BODDY, GARCIA & GUTIERREZ, P.L.L.c.


                                 By:
                                            Albert M. Gutierrez
                                            Sta te Bar No. 00790806
                                            amg@pmbglaw.com
                                            Elizabeth C. Boddy
                                            State Bar No. 24027347
                                            eboddy@pmbglaw.com
                                            Kelly Canales Feicht
                                            State Bar No. 24073995
                                            kfeicht@pmbglaw.com
                                            8610 Broadway, Suite 440
                                            San Antonio, Texas 78217
                                            Telephone No.: (210) 824-4411
                                            Facsimile No.: (210) 225-2266
                                            ATTORNEYS FOR PLAINTIFF




                                       14
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 17 of 107




            EXHIBIT A
   Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 18 of 107


                                     ?MBG
                                 PERSON-MDHRER-MDRALES
                              BODDY· GARCIA. GUTIERREZ, PLLC


                                            July 20, 2020

 VIA 1ST CLASS & CERTIFIED MAIL, RETURN RECEIPT REQUESTED:
 Laredo Regional Medical Center, L.P.
 d/b/a Doctors Hospital of Laredo
 Eladio Montalvo, Interim Chief Executive Officer
 Raymond Ramos, Chief Operating Officer
 Mark A. Requena, Chief Financial Officer
 10700 McPherson Road
 Laredo, Texas 78045

 Universal Health Services, Inc.
 367 South Gulph Road
 King ofPmssia, PA 19406

 Dr. Prakesh Hedge
 10700 McPherson Road
 Laredo, Texas 78045

 Dr. Paul Christopher Giasi
 10700 McPherson Road
 Laredo, Texas 78045

 Dr. Sandra Tarapasade
 1201 W Frank Avenue
 Lufkin, Texas 75904

         Re:

                -.
                Notice of Health Care Claim on behalf of Alice J. Rodriguez, DOB:


 Ladies and Gentlemen:

        This firm represents Alice J. Rodriguez. As required by the Texas Medical Liability
 Act, Section 74.051 of the Texas Civil Practice & Remedies Code, please take notice that
 Ms. Rodriguez has a health care liability claim against Doctors Hospital of Laredo,
 Universal Health Services, Inc., Dr. Prakesh Hegde, Dr. Paul Christopher Giasi and Dr.
 Sandra Tarapasade.

        Ms. Rodriguez arrived for emergency treatment at Doctors Hospital on December
 16,2019. At that time, she had a fever, sore throat and rash. Her face was swollen and
 she was having an allergic reaction causing her skin to become inflamed. Her medical
 records indicate that she was at risk for sepsis. Nonetheless, she was not seen by the ER
 physician. She was treated with prednisone, sent home and specifically told to continue

                                OFFICES IN SAN ANTONIO AND LAREDO

7744IlROADWAY. SUITE 100. SAN ANTONIO. TEXAS 78209. p, (210) 824··4411. F. (210) 824·3152. PMBGLAW.COM
 Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 19 of 107




taking her CUTrent medication, including LamictaL

       She returned the following day because her symptoms had worsened. Her skin
had begun to peel and she had developed large sores on her body. She was told she was
having a viral reaction to Ule measles. She took it upon herself to stop taking LamictaL
TI,e medical providers at Doctors Hospital misdiagnosed her and failed to recognize the
severity of the symptoms caused by LamictaL

       A nurse intervened and alerted the doctor and Ms. Rodriguez's family members
that she was being misdiagnosed, mistreated and U,at that she should be transferred
immediately to BAMC in San Antonio for a higher level of care. Due to the unproper
treabnent and slow reactions by the physicians and Doctors Hospital, by the time she got
to BAMC, the majority of her skin had peeled off her body to the equivalent of severe
bmns, and her eye-sight had become significanUy impaired. She is unable to work,
tmable to take care of her mlll0r children and tmable to ftmction independenUy wiU,ont
help from her loved ones.

      TI,e willful and wanton negligence of the physicians and Doctors Hospital
deviated from the degree of care and skill that is reasonably expected of an ordu,arily
prudent physician or health care provider in U,e same or similar circcillwlances. Ms.
Rodriguez will conm,ence legal action agaulst you to recover her damages pursuant to
the Texas Medical Liability Act.

       We submitted a request to Doctors Hospital on May 7, 2020 and received 454 pages
of documents with a Medical Records Affidavit signed by Hugo O. Garcia dated May 12,
2020. To the extent U,at there are any l'ecords that were not produced pursuant to our
previous request, please make them available £01' inspection WiUlUl thirty days of the
receipt of this correspondence pursuant to 45 CFR 164.524 and Olapter 74 of the Texas
Civil Practice and Remedies Code. The records may be transmitted elecb:onically or by
mail, and we will pay reproduction costs. Enclosed is a signed authorization.

       Please cease direct contact with Ms. Rodriguez regarding this incident and redil'ect
all communications to the tmdersigned.

                                          Sincerely,

                                          ~JlII.-I--7
                                          AlbeTt M. Gutierrez
                                          amg@pmbglaw.com

AGM/dU
enclosure
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 20 of 107




                                AUTHORIZATION FORM FOR RELEASE OF PROTECTED HEAL TIl lNFORMATION

             Patient Name: Alice Jennifer Rmlriguez

             PatlentDateofBirth: _

             Patient Addresa:

             Patiel1tTelephone: ... ".."..... "'''''',, ........ ,''''', ..............,,', .... ,,,......."' .. ,,""""'..,,"'...... ,,, ...... ,",,."""'''M'''''.''''''.. ,''''''''', ••• ,,...,,,,..., ....''',,., ....... "., ......

             Pfllictlt E-mail: ....01.11................................... _........................". ,..............................

     NO'I1CE TO PHYSICIAN OR HEALTH CARE PROVIDER, THIS AUTHORIZATION FORM HAS BEEN
     AUTIIORIZED BV THE TEXAS LEGISLATURE PURSUANr TO SECTION 14.0l2, CIVIl. PRACTICE AN\}
     RllMEDlES CODE. YOU ARE REQUffiED TO PROVIDE TIlE MEDICAL AND BILLING RECORDS AS
     REQUESTED IN THIS AUTHORlZATJON.

     A, I, Alice JlI'nnller Rodriguez, hereby lIuthorlze Doctors HospUal of Laredo to ohtain and disclose (within the plUame!ers 8el
     out below) the protected health infonnation and associated bil1lng records                                                                      d~()ribed           below fol' the following specifio
     purposes (check uti that .apply):

       [Xl To tUcllil(Ltc the investigation and evnluation of the health cnJe claim deooribed in lh~ lU.."t:ompanying Nl)tio() ofHenlth
       CareClnim.

       [J Pafcn$e of any l!ligation ariBing out ot'the claim nl1ute the- baRiR of the accompanying Notice ufHeal1h Care Claim.

       {J Olher-Spocify'_. _ _ _ _ _ _

     D. The health Information to btl oblamed, used, 01' disclosed extands to and includes: the verbal as 'Well a8 written and
     electronic and is specifically described ElS fol1Qws:

       1. The health infomlation. and billing records in Ihe custody of the physioians or h.ealth care providers who have examined,
       evaluated, or treated Alice Jennifer R¢ddgu~ in COlUleCtlon with the Injuries alleged to have been stistainod in connection
       with ille claim asstllted III the a-ccompntlyhl& Notice ofHooltb Care Clail1l.

       Nmne.o; nnd CUlTent addresses of treating physioians or health care providi;lrS;

       1.-..fu1oJ:'j;hibitl._..

       2._
       3._

     l1us authorization oxtends to un additional physician or health cam provider that may in the future evaluate. examine. o-r treat
     Alice Jennifer Rodriguez for injurloo alleged In connection with the dabu made the basis of th{l atlacbod Notice of Health
     Care Claim only if tim claimant gives notice to the recipient of the attached Notictl of' Bea1tl] Care Claim of' that additional
     physician or Jlealth care provider;

       2. 1llo health inrQnnntiol! and i)jJIing rt~ords in 11lt: custody of the t()lInwing l~hy$jcian.'{ or health care providers who have
       examined, eval~lllted, or treated Alice JC1mif-cr Rodriguez dudng a p~iod cOl'nmeucmg five years priOlo to the incident madc
       the b!l3is oetho acoompanying Notice of Health Caru Claim.

       Num.es and current IIddres"~H of ~rcali.n.g: physicians or health care providers, if Hpplica'blc; N/A

     C. Exclusions
       1. Providers e];¢luded fmm authorilJiti<lu.

     The following constimletl a list of physicians or health care providers pOSllcssing health oare inform.1_1ion concerning Alice
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 21 of 107




     Jennifer Rodrig1.lez to whom this 9uthmir..atiOIl does not apply because I conte:l1d that $uch health I,:urc informution is l10t
     relewnt to the d.amagctl boing claimed or to the physIcal, mental, Ol' emotional condition of Alice Jennifw Rodrigue\'. arising
     out of tho daim made the basis of the uccompsnyin,8 Notice ofHClilth Cllre Clnim. Lil.lt the names of eaoh physician or health
     care provider to whom till'! authorlZlltion does not extend 11140 the inolusive drltes Df examination, evaluation. or treatme.nt to
     btl withheld from dillolol!lure. or state "lIone": None.

           1. By Initialing below, the patient or patient's pcmonal or legal representative exdutics tho followlng information from tWs
           authorizati.on:

                      mV/AIDS test res.ulls and/or Ireatn:lent

                      Drug/alcohoYl:lubstance abujiio treatment

           _ _ _ Mental health reconb (mental health. recurds do n{lt include psychotherapy not(8)

           _ _ _ ",. Genetic InfhnnatJoll (including genetic test results)

     D. The persons or elMS of persona to whom th-e patient's health information Il.tlci billing recOl'd,~ will be disclosed or who wil!
     make Ulle of !-mid infolmadon ~re:

           I. Any Iltld «11 pbysic:iflns or health care provid~rs provi<Ung (lilt\} or treatment to Alir;;c JOlUtifcr Rodriguezj

           2. Any liability !ns\lmw;:e ~ntity providing liability illllllrtmCQ coverage or defense to Any physician 01' health carn provldttr
           to whom Notice of Health Care Claim has been given with regard to the care and Il'entttumt of Alice Jennifer Rodriguoz;

           3, Any c0l18111tillg or leStiiYiltg c,"pf;)rts employed by or 011 hehalf of DtJctOrB Hospital of Laredo with regard to the matter
           se~out in tho Notice of Health Care ClaJm lWComl'aJlying thig authorization;

           4. AllY attorneys (including. secretarial, clericlll, exl>e-rts, or paralegal staff) employed by or {)i1 be1w.lf of Doctors Hoapjt(ll
           of Lflt\'!do with regard to tile mnttor set out 1n the Notico o!Hcalth Care Claim aOc<)lUpmying tim Iluthori'l.ntion;

           5. Any trier of the law or   fact~   relating   t<I   any suit filed sooking damage!! arising out of Ule medical care or treatment of
           Alice Jennifer Rodriguez.

     E. This ltuihOl'izEltiQU shall cKpire upon resolution of the claim a~scrt(lt1. {If fit the conclusion of !lily litigation lUlitit\.'Lted 1n
     connection with the Ilubj.aet matter of the Notice of He&tdl eM!) Claim a-ccompunying this (luthcrizutiQn, whl¢hever occurs
     Sooner.

     F, I understlltul that. wirhom exceptilHl, I have the right fo revoke this allthorization at any time by giving notice in wrltlJ.'l.U (I)
     the pl'lroon or pernOlIS named it) Sectiotl B above of my intent to revoke this au.thorization. I unOOt'Stnnd that prior actions
     taken in reliallce lin lhill authori7.ation by Bperson that had permission to access my protected health infonnation will llot be
     affected. 1 further ulldersiand the cOrulcquence. of ally such .revocation as set out ill SoGtion 74.052, Civil Practico and
     Romedios Code.

     (j. I understand tll1ll the stgning of this Jl,uthoriziltion is not a condition for continued trootment, payment, rnuollme:nl, or
     eligibIHty for health pl~ benefit8.

     H. 1 wldc!Iltand tlml infol1llation used or disd(lscd pursuant to this authorization may be subject to ooliisclmmrc hy tho
     recipient and may no longer be protected by fooetal HIPAA pdvacy re-guill1ioiiS.
     Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 22 of 107




                                        EXHIBIT 1

Patient name: Alice H. Rodriguez

1.       Doctors' Hospital of Laredo
         10700 McPherson Road
         Laredo, Texas 78045

2.       Dr. Prakash Hedge
         10700 McPherson Road
         Laredo, Texas 78045

3.       Dr. Paul Christopher Giasi
         10700 McPherson Road
         Laredo, Texas 78045

4.       Dr. Robert Kieth Landry Jr.
         108 William Barnett Avenue
         Cleveland, TX 77327

5.       Katia J Tabrizy. R.N.
         10700 McPherson Road
         Laredo, Texas 78045

6.       Rosa Maria Tamez, R.N.
         10700 McPherson Road
         Laredo, Texas 78045

7.       Sonya Molina, R.N.
         10700 McPherson Road
         Laredo, Texas 78045

8.       Gabriela K Arzuaga, R.N.
         10700 McPherson Road
         Laredo, Texas 78045

9.       Jose Baldemar Gonzalez, R.N.
         10700 McPherson Road
         Laredo, Texas 78045

10.      Ricardo Ochoa, R.N.-BSN
         10700 McPherson Road
         Laredo, Texas 78045
 Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 23 of 107




11.   Joshua H Den Hartog, R.N.
      10700 McPherson Road
      Laredo, Texas 78045

12.   Teresita C Martinez, R.N.
      10700 McPherson Road
      Laredo, Texas 78045

13.   Jesus Heliodoro Castro, R.N.
      10700 McPherson Road
      Laredo, Texas 78045

14.   Irma Guzman, R.N.
      10700 McPherson Road
      Laredo, Texas 78045

15.   Juan Antonio Lira-Escobedo. N.P.
      10700 McPherson Road
      Laredo, Texas 78045

16.   Jamie A. Lopez, R.N.
      10700 McPherson Road
      Laredo, Texas 78045
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 24 of 107




                            U.S. Postal Service'"
                            CERTIFIED MAIL® RECEIPT
                            Domestic Mall Only




       • Print your name andaddr••s on the reverse
         so that we can return the card \0 you.
       •                             of the mallplece.
                                       I

         Laredo Regional Medical Center. L.P.
         d/b/a Doctors HospitaLofLaredo
         Eladio Montalvo,Interim ChiefExecuUve Officer
         Raymond Ramos, Chief Operating Officer
         Mark A. Requena. Chief Financial Officer
         10700 McPherson Road
         Laredo, Texas 78045
                                                            o
            11111111111111.111111 1~11111111II111I11I1111
              9590 9402 5979 0062 8592 44


        7017
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 25 of 107
                              (                                       (
                                  U.S. Postal Servlce'"
                                  CERTIFIED MAIL® RECEIPT
                       U'I        Domestic Mail   onl~


                       ~ ~II~~~~~~~~~~ID~~~~~II~
                       ~~~~~~~~~~--~~~--~




                      ;~
                       t::I
                                                            !,<,.Im,,,.
                                                              H...




                       g      mm~~~~.----------;
                       r'I
                       ~ ~~'-r~~nrr~~~+4~rlH~-f~~~~;,

                       ~~~F.~~~~~~~~!I~;~~J'L~r~~j··~~~f




         Complete items 1_ t 2, and 3•
       • Print your name and-add~$s on the reverse
         80 thatwe can-return the oard to you.
       • Attach this card to tho back of the mallpleco,


                                     Services, Inc.
         367 South Gulph Road
         King of Prussia, PA 1940'6'"·




         111111111111111110111111111111111111111111111
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 26 of 107

                                                            (
                                  U.S. Postal Service'"
                                  CERTIFIED MAIL® RECEIPT
                          IlJ     Domestic Mail Orlly
                          U1
                          .-'l
                          I"-




    ,- •                     :2, and 3.
    , • Print your name and address on the reVerse
         so that we Oall return the card to you•
       • Attaoh this card to the back of the mallploce,



         10700 McPherson Road
         Laredo, Texas 78045



        1111111111111111111111111111111111111111111111
          9590 9402 5342 9154 5521 19
                                                                 CI Slgnatum (lgnlirmnUoRtM
                                                                 o Sigontul'll Conflrma1lon.
                                 DODD 4432 7152'                   RI)(ltriot-ed OnIh!ery

                             2015                               Domestic Return Racalpt
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 27 of 107
                                (
                          U.S. Postal Service'"
                          CERTIFIED MAIL® RECEIPT
                          Domes/lc AlJaii Only




                                                          -
                                                          """




        SENDER: COMPu;rE ?HIS SeCTION
       ; • Complet~ 'toms 1. 2, and 3.
         • Print your name and address on the reverse
           so that wocan return the card to you•
         • Attach this card to the back      mallplece,
                     front If

                        ll'is,top,her Giasi
           10700 McPherson Road
           Laredo, 'J.'exas78045




                       , July                                   Ocimestlc 'Roturn Receipt
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 28 of 107
                                                                                                                                   (
                                              U.S. Postal Service'"
                                              CERTIFIED MAIL® RECEIPT
                                    00        Domestlc Mail Only
                                   IT')
                                   r'I
                                   I"

                                   :il1oou1liiUll~f-..!!.....~!i!:..!w!:JW!T-.....l'!!i~U"'----I




                                   ;~
                                   c
                                   ~~rl'mijjGiiiiirl'iii....- - - - - j
                                                                     ___--.,
                                   1"1'il;;;;n;;'"""=;;-~-:-*=-""1":F.l'±::;-:-:-..,.--\

                                   a~?~~~~~~~=~~t~~~b~~)~~:~"-I
                                   1"~4~~~~;!~·~·~~~·~~·4~~~ru·I:-··-""··1




                 I             ';0                                                                     COMPLETE fHf5 SEC110N ON DF,;LJI,!ERY

        • Complotollems 1, 2, ""d 3.
                                                                                                                                                        [J Aeont
        • Print your name and address on the reverse                                                   x                                                   a
            80 that we can return !he oard to you,
        • Allach !hls cord to tho baok oflhe mallpl....
           or on the {ront ffspaoo permtt••
                                                                                                       a. R...lvod by (printed NallUl)            I         Addressee
                                                                                                                                                    C. Dat. of On!IV"'l'.

        1. Article Addmood to:                                                                         O.   t. deI••ry IIdd_ diff"""" loom lIem I? 1::1 Veo
            Dr. Sandra Tarapasade                                                                           IIYES, .n!or delivery odd_ ..low:              [J   No
             1201 W Frank Avenue
            Lufkin, Texas 75904


                                                                                                   3. ServIce 1}'pe
                                                                                                   o Adull Signature
                                                                                                   P Rngls1eood Mllllm
                                                                                                                                              D   ' ' ' Illy Mm' """....,.   ,
           111111111111111111111111111111111111111111.1111                                         o Adutt Sigoolure nSfltrlctad DelivlJrY
                                                                                                   [3 RaglM8lUd Mnli Rli$biOtlld

         9590 9402 5342 9154 5520 96
                                                                                                   o CmtlflOd MtlII9
                                                                                                      Delivary
                                                         a ~MllIl ~trlCt(Id Delivery               o· RelUm RGC&!pt fOf
                                                                                                      MIIl't):litl:l'ldIBl}
     -;:"7=-;:;.=========~----ltl
      2 ArllnlA Nllll'Ibet mtJ-nstor from servIce labell
                                                           Col!oot onDGlivtlty
                                                         0 Co1!ooi on Oeflvwy fWtIlllclud DeI!veJy    S!gnatl.lmContlrm!llkmTN                o
                                                                                                   o
                                                                                                   a Slgl1altll0 Cl:mflrml\Uan
           71l1711l1l[] IlllOIJ4432 7138
                                                           Il'1lmred Mull
                                                                                                   01::::'"          I_'cdllol'..,.
                                                                                                      All9i1laUld Delivery

     :-P::'S="F::'o"'rm""':;3:';;S'::1'::'1.;J~UIy:=:20:':1::5"P"'SN-7"53"'O~.O"2-.0"'OO:""'9"05:I~""'.L..l-.:Ilii                           Domostio Return RllCftlpt       f,
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 29 of 107




            EXHIBIT B
   Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 30 of 107


                                     ?MBG
                                 PERSON ° MOHRER ° MORALES
                              SODDY' GARCIA. GUTIERRE2, PLLC


                                          August 25, 2020

 VIA 1 ST CLASS & CERTIFIED MAIL, RETURN RECEIPT REQUESTED
 Dr. Prakash Hegde
 11803 South Free Way, Ste. 201
 Burleson, Texas 76028

 Re:     Notice of Health Care Claim on behalf of Alice J. Rodriguez, DOB:_.

 Dr. Hegde:

        This firm represents Alice J. Rodriguez. As required by the Texas Medical Liability
 Act, Section 74.051 of the Texas Civil Practice & Remedies Code, please take notice that
 Ms. Rodriguez has a health care liability claim against Doctors Hospital of Laredo,
 Universal Health Services, Inc., Dr. Prakash Hegde, Dr. Paul Christopher Giasi and Dr.
 Sandra Tarapasade.

        Ms. Rodriguez arrived for emergency treatment at Doctors Hospital on December
 16,2019. At that time, she had a fever, sore throat and rash. Her face was swollen and
 she was having an allergic reaction causing her skin to become inflamed. Her medical
 records indicate that she was at risk for sepsis. Nonetheless, she was not seen by the ER
 physician. She was treated with prednisone, sent home and specifically told to continue
 taking her current medication, including Lamictal.

        She returned the following day because her symptoms had worsened. Her skin
 had begun to peel and she had developed large sores on her body. She was told she was
 having a viral reaction to the measles. She took it upon herself to stop taking Lamictal.
 The medical providers at Doctors Hospital misdiagnosed her and failed to recognize the
 severity of the symptoms caused by Lamictal.

        A nurse intervened and alerted the doctor and Ms. Rodriguez's family members
 that she was being misdiagnosed, mistreated and that she should be transferred
 immediately to BAMC in San Antonio for a higher level of care. Due to the improper
 treatment and slow reactions by the physicians and Doctors Hospital, by the time she got
 to BAMC, the majority of her skin had peeled off her body to the equivalent of severe
 burns, and her eye-sight had become significantly impaired. She is unable to work,
 unable to take care of her minor children and unable to function independently without
 help from her loved ones.

       The willful and wanton negligence of the physicians and Doctors Hospital
 deviated from the degree of care and skill that is reasonably expected of an ordinarily


                                OFFICES IN SAN ANTONIO AND LAREDO

7744 BROADWAY. SUITE 100 • SAN ANTONIO. TEXAS 78209· p, (210) 824-4411. F, (210) 824-3152· PMBGLAW.COM
 Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 31 of 107




prudent physician or health care provider in the same or similar circumstances. Ms.
Rodriguez will COlillnence legal action against you to recover her damages pm·suant to
the Texas Medical Liability Act.

       We submitted a request to Doctors Hospital on May 7, 2020 and received 454 pages
of documents with a Medical Records Affidavit signed by Hugo O. Garcia dated May 12,
2020. To tile extent that there are any records that were not produced pursuant to our
previous request, please make them available for inspection within thirty days of the
receipt of this correspondence pursuant to 45 CFR 164.524 and Olapter 74 of the Texas
Civil Practice and Remedies Code. The records may be transmitted electronically or by
mail, and we will pay reproduction costs. Enclosed is a signed authorization.

       Please cease direct contact with Ms. Rodriguez regarding this incident and redirect
all commmucations to the undersigned.

                                         Sincerely,

                                         ~JJ4.-I---;?
                                         Albert M. Gutierrez
                                         amg@pmbglaw.com

AGMJcjm
enclosure
       Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 32 of 107



                          AUTHORIZATION FORM FOR RELEASE OF PROTECTED HEALTH INFORMATION

       Patient Name:                                   Alice Jennifer Rodriguez

       Patient Date of Birth:

       Patient Address:

       Patient Telephone:

       Patient SSN:

       Patient E-mail: .......................................................................................................................................................................................................... ..

NOTICE TO PHYSICIAN OR HEALTH CARE PROVIDER: THIS AUTHORIZATION FORM HAS BEEN
AUTHORIZED BY THE TEXAS LEGISLATURE PURSUANT TO SECTION 74.052, CIVIL PRACTICE AND
REMEDIES CODE. YOU ARE REQUIRED TO PROVIDE THE MEDICAL AND BILLING RECORDS AS
REQUESTED IN THIS AUTHORIZATION.

A. I, Alice Jennifer Rodriguez, hereby authorize Doctors Hospital of Laredo to obtain and disclose (within the parameters set
Ollt below) the protected health infmmation and associated billing records described below for the following specific
purposes (check all dlat apply):

   [Xl To facilitate the investigation and evaluation of the health care claim described in theaccOIUpanying Notice of Health
   Care Claim.

   [ 1Defense of any litigation arising Ollt of the claim made the basis of the accompanying Notice of Health Care Claim.
  [ 1Other-Specify:
B. The health information to be obtained, UBed, or disclosed extends to and includes the verbal as well as written and
electronic and is specifically described as follows:

  I. The health information and billing records in the cUBtody of the physicinns or health care providers who have examined,
  evaluated, or Ireal<ld Alice Jennifer Rodriguez in connection with the injuries alleged to have been sUBtained in connection
  with the claim asserted in the accompanying Notice of Health Care Claim.

  Names and current addresses of treating physicians or health care providers: See Exhibit I

This authorization extends to OIl additional physician or health care pl'Ovider that may in the future Bvalu8m, examine, 01' treat
Alice Jennifer Rodriguez for injuries alleged in connection with the claim made dIe basis of the attached Notice of Health
Care Claim ordy if tho claimant gives notice to the recipient of the attached Notice of Health Care Claim of that additional
physician or health care provider;

  2. The health information and billing records in the custody of tho following physieinns or health care providers who have
  examined, evaluated, or treated Alice Jennifer Redriguez during a peried commencing five years prior 10 the incident made
  the basis nf the accompanying Notice of Health Care Claim.

  Names and current addresses of treating physicinns or health care providers, if applicahle: NIA

C. ExclUBions

   I. Providers excluded from authorization.
 The following constitutes a list of pbysicians or health care provider. possessing health care information concerning Alice
Jennifer Rodriguez to whom this 8l1lhorization does not apply beeause I contend that sueb heolth care information is not
relevant to the damages being claimed or to the pbysical, mental, or emotional condition of Alice Jennifer Rodriguez arising
out of the claim made the basis of the accompanying Notice of Health Care Claim. List the names of each physician or health
care provider to whom this authorization docs not ."mnd and the inclusive dates of examination, evaluation, or treatment to
be withheld from disclosure~ or 8tate~4none"! None.
      Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 33 of 107



 2. By initialing below, the patient or patient's personal or legal representative excludes the following infonualion from tbis
authori7.ation:

  _ _ _ HIV/AlDS test results sudlor treatment

  ____ Drnglalcohollsubstallce abuse treatlUent

    _ _ _ Mental health rooords (meutal health records do not include psychotherapy notes)

    _ _ _ Genetic information (including genetic lest results)

D. 'The persons or class ofpefllons to whom Ihe patient's health Information sud billing records will be disc.losed or Who will
make us. of .aid informatioll are:
   I. Any sud all physiclnas or health care providers providing care or treatlUent to Alice JelUlifer Rodriguez;

  2. Any liability Insurance entity providing liability Insurnnco coverage or defense to !Uly physician or health care provider
  to whom Notice of Health Care Claim hIlS been given with regard to the cllte and treatment of Alice Jennifer Rodriguez;

  3. Any consulting or tesUt'ying experts employed by or on bellalf of Doctors Hospital of Laredo with .regard to the matter
  set out illihe Nolice oCHeald, Care Claim accompanying tl,is authorization;

  4. Any attorneys (iJlcluding secret.rial, clerical, experts, or paralegal staff) employed by or on behalf of Doctors Hospital
  of Lllredo with regard to the matter sel out in the NoUe. of Health Care Claim accompanying this authorization;

  5. Any trier of the law or li10ts rel.ting to any suit med seeking damages arising out of the medical cate or treatment of
  Aliee Jennifer Rodriguez.

E. This authorization shall expire upon resolution of the claim asserted or at Ibe conclusion of any litigation Instituted in
cmmeclion wilb tho subjeet matter of lb. Noti.e of He.lth Care Claim accompanying this authorization, whiohever OCOUI'll
/IOonor.

F. I understand that, without exception, I have the right to revohe this anthorization at any lime by giving notioe in writing to
the person or perilOUS named in Section B above of my intont to revoke this authorization. Illuderstllnd that prior 8Otions
taken in reli""ce on this authorization by a person that had pOl'lIlission to 800ess ulY protected 1t.81th information will not b.
affected. I liu1her undel1ltand Ih. cotlsequOI1ce of any such revocation as set ont In Section 74.()52, Civil Practice and
Remedies Code.

G. lllllderstand llIat the signing of this authorization is 001 a condition for continued IrOlItlUent, payment, enrollment, or
eligibility for health plan benefits.

H. I understand that infonnalinn used or disclosed pursuant to this authori""tion may be subject to redisclosure by the
recipient and may no longer be protected by federal HlPAA privacy regulations.


Signalllre of Patient:
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 34 of 107



                                         EXHIBIT 1
  Patient name: Alice J. Rodriguez

  I.      Doctors' Hospital of Laredo
          10700 McPherson Road
          Laredo, Texas 78045

  2.      Dr. Prakash Hogde
          11803 South Free Way, #201
          Burleson, Texas 76028

  3.      Dr. Paul Christopher Giasi
          10700 McPherson Road
          Laredo, Texas 78045

  4.      Dr. Robert Kieth Landry Jr.
          108 William Barnett Avenue
          Cleveland, TX 77327

  5.      Katia J Tabrizy. R.N.
          10700 McPherson Road
          Laredo, Texas 78045

  6.      Rosa Maria Tamez, R.N.
          10700 McPherson Road
          Laredo, Texas 78045

  7.      Sonya Molina, R.N.
          10700 McPherson Road
          Laredo, Texas 78045

  8.      Gabriela K Arzuaga, R.N.
          10700 McPherson Road
          Laredo, Texas 78045

  9.      Jose Baldemar Gonzalez, R.N.
          10700 McPherson Road
          Laredo, Texas 78045

  10.     Ricardo Ochoa, R.N.-BSN
          10700 McPherson Road
          Laredo, Texas 78045

  II.     Joshua H Den Hartog, R.N.
          10700 McPherson Road
          Laredo, Texas 78045

  12.     Teresita C Martinez, R.N.
          10700 McPherson Road
          Laredo, Texas 78045

  13.     Jesus Heliodoro Castro, R.N.
          10700 McPherson Road
          Laredo, Texas 78045

  14.      Irma Guzman, R.N.
          10700 McPherson Road
          Laredo, Texas 78045
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 35 of 107




  15.   Juan Antonio Lira·ElIcobedo. N.P.
        10700 McPherson Road
        Laredo, Texas 78045

  16.   Jamie A. Lopez, R.N.
        10700 McPherson Road
        Laredo, Texas 78045
              Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 36 of 107
9/9/2020                                             USPS.com@- USPS Tracklng® Results



                                                                                                  FAQs>
    USPS Tracking®


                                               Track Another Package           +



                                                                                                Remove X
   Tracking Number: 70171000000044327206

   Your item was delivered to an individual at the address at 10:21 am on August 28, 2020 in
   BURLESON, TX 76028.




    &       Delivered
   Augu t 28, 2020 at 10 21 am
   Delivered, Left with Individual
    BURLESON, TX 76028

   Get Updates V




        Text & Email Updates                                                                       v


        Tracking History                                                                           v


        Product Information                                                                        v


                                                      See Less A




                                    Can't find what you're looking for?
                           Go to our FAQs section to find answers to your tracking questions.


https:lltools.usps.com/go/TrackConfirmAction                                                               1/2
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 37 of 107


                                     U.S. Postal Service'"
                                    CERTIFIED MAIL® RECEIPT
                                    Domestic Mail Oll/Y




                                                               --


        • Complete Items 1. 2. and 3.
        • Print your name     and
                              address on the reverse
          so that we can return the card to you.
        • Attach this card to the back of the mailplece,
             on the front
                I
                                                                                                 ONo
             Dr. Prakash Hegde
             11803South Free Way, Ste. 201
             Burleson, Texas 76028


                                                                                   o Priority Mall ExpresS®
                                                                                   o Registered Map'"
             1111111111111111111111111111111111111111111111                        o Registered MaU Resll1cted
                                                                                     OcllvQI'Y
               9590 9402 5991 0062 8962 65                                         o Retum Aec~ffor
                                                                                      Merchtlnd!i;o~-----~,_~_.

        2.          Numbet                                    Restrioted DelivSIY o Signature' GQr\f!!1!i?tr¢fiTM
                                                                                   o Slgnawi~~Qot!flrli1it[cip
             7017 10DD DODO 4432 72D6                                                 Restricted Delivery

    !   PSForm                        PSN                                        Domastlc Rerum
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 38 of 107




            EXHIBIT C
  Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 39 of 107


                                     ?M8G
                                PERSON' MOHRER·MORRLES
                             BOODY ..   QFl~CIA   • GUTleRREE2. F'LLC:


                                        September 10, 2020

 VIA 1 ST CLASS & CERTIFIED MAIL, RETURN RECEIPT REQUESTED
Dr. Robert Kieth Landry, Jr.
108 William Barnett Avenue
Cleveland, Texas 77327

 Re:    Notice or Health Care Claim on behalf of Alice J. Rodriguez, D O B : _

 Dear Dr. Landry:

        This firm represents Alice J. Rodriguez. As required by the Texas Medical Liability
 Act, Section 74.051 of the Texas Civil Practice & Remedies Code, please take notice that
 Ms. Rodriguez has a health care liability claim against Doctors Hospital of Laredo,
 Universal Health Services, Inc., Dr. Prakash Hegde, Dr. Paul Christopher Giasi, Dr.
 Sandra Tarapasade, and Dr. Robert Kieth Landry, Jr.

        Ms. Rodriguez arrived for emergency treatment at Doctors Hospital on December
 16,2019. At that time, she had a fever, sore throat and rash. Her face was swollen and
 she was having an allergic reaction causing her skin to become inflamed. Her medical
 records indicate that she was at risk for sepsis. Nonetheless, she was not seen by the ER
 physician. She was treated with prednisone, sent horne and specifically told to continue
 taking her current medication, including LamictaL

        She returned the following day because her symptom~ had worsened. Her skin
 had begun to peel and she had developed large sores on her body. She was told she was
 having a viral reaction to the measles. She took it upon herself to stop taking Lamictal.
 The medical providers at Doctors Flospital misdiagnosed her and failed to recognize the
 severity of the symptoms caused by Lamictal.

        A nurse intervened and alerted the doctor and Ms. Rodriguez's family members
 that she was being misdiagnosed, mistreated and that she should be transferred
 immediately to BAMC in San Antonio for a higher level of care. Due to the improper
 treatment and slow reactions by the physicians and Doctors Hospital, by the time she got
 to BAMC, the majority of her skin had peeled off her body to the equivalent of severe
 burns, and her eye-sight had become significantly impaired. She is unable to work,
 unable to take care of her minor children and unable to function independently without
 help from her loved ones.

       The willful and wanton negligence of the physicians and Doctors Hospital
 deviated from the degree of care and skill that is reasonably expected of an ordinarily

                                OFFICES IN SAN ANTONIO AND LAREDO

711,4 BROADWAY. SUITE 100. SAN ANTONIO, TEXAS 70209. p, (210) 824·4411 • F. (210) 824-3152. PMBGLAW.COM
 Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 40 of 107




prudent physician or health care provider in the same or similar circumstances. Ms.
Rodriguez will commence legal action against you to recover her damages pursuant to
the Texas Medical Liability Act.

      In the event that you have any of Alice Rodriguez's medical records, please make
them available for inspection within forty-five days of the receipt of this correspondence
pursuant to 45 CFR 164.524 and Chapter 74 of the Texas Civil Practice and Remedies
Code. The records may be transmitted electronically or by mail, and we will pay
reproduction costs. Enclosed is a signed authorization.

       Please cease direct contact with Ms. Rodriguez regarding this incident and redirect
all communications to the undersigned.

                                         Sincerely,

                                         ~.JJ4-IL---;;;;>
                                         Albert M. Gutierrez
                                         amg@pmbglaw.com

AGM/cjm
enclosure
   Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 41 of 107




                        AUTHORlZATION FORM FOR RELEASE OF PROTECTED HEALTH INFORMATION

     Patient Name:                                   Alice Iennifer Rodriguez

     Patient Date of Birth:




                                                    --
     Patient Addres.:

     Patient Telephone:

     Patient SSN:

     Palient E-mail: ...................... "'......................................................................................................... "................................... ".................... ", ........... .

NOTICE TO PHYSICIAN OR HEALTH CARE PROVIDER: THIS AUTHORIZATION FORM HAS BEEN
AUTHORIZED BY THE TEXAS LEGISLATURE PURSUANT TO SECTION 74.052, CIVIL PRACTICE AND
REMEDIES CODE. YOU ARE REQUIRED TO PROVIDE THE MEDICAL AND BILLING RECORDS AS
REQUESTED IN nus AUTHORIZATION.

A. I, Alice Jennifer Rodriguez, hereby authorize Doctara Hospital of Laredo to obtain and disclo", (within the parameters get
alit below) the protected h.allh information and a.sociated billing records described below for tbc following specific
purpo.e. (check all that apply):

  [Xl To facilitate the investigation and evaluation of the health Ca'" claim described in the accompanying Notice of Health
  Care Claim.

  [ 1Defense of any litigation arising out of the claim made the basis of tile .ccompanying Notico ofHe.lth Car. Claim.
  [ ] Other--Specify:

8. The Ilealth inC<>rmation to b. obtained, used, or disclosed extends to and inelude. the verbal os well as written and
electronic and is specifically de",ribed .s follows:

  1. The health information IIlId billing records in the custody of the physicians or h.alth care providers who have oxamined,
  evaluated, or treated Aliee Jennifer Rodriguez in connection with the injuries alleged to have been ••stained in connection
  with the elain, """Jled in the accompanying Notice of Health Car. Claim.

  Names and current addresses oflreating physicions or bealth care providers: See Exhibit I

This authorization extends to an additional physician or healtb caFe provider that may in the future evaluate, examine, or treat
Alice lermifer Rodrigu". for injuries alleged in connection with Ihe claim made the basis of the allaohed Notice of Health
C.are Claim only if Ihe claimant gives notice 10 tho reeipient of the aUached Notice of Heallh Care Claim of that additional
physician (If health care provider;

  2. The heolth information and billing records in tile custody of the following physicians or health care providers who have
  examined, evaluated, or IIested Alice Jennifer Rodriguez during a period commencing five years prior to the incident made
  the ba.i. of the accompanying Notice of Health Care Claim.

  Names and current addresses oftre.ling physicians or h.alth car. providers, if applicable: N/A

C. Exclusi<>ns

   I. Providers excluded from authorl2ation.
 The following conslitute. a list of physicians or health care provider. po_soing bealth care information conceming AIi.e
Jennifer Rodriguez to whom this autborization doe. not apply because I contend that such health care information is not
relevant to the damages being claimed or to the physical, mental, or emotional condition of Alice Jennifer Rodriguez arising
out of the claim made the basis of the aecon'l"mying Notice of Health Care Claim. List the name. of each physicilln or health
care provider to whom. this authorization does not extend and the inclusive dates of examination, evaluation, or treatment to
be withheld from disclosure, or state"none": None.
   Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 42 of 107




 2. By initialing below, the patiCIlt or patiCIlI's personal or legal representative excludes the following information from this
authorization:

  ",,__..__ HlVIAlDS t.st result, andlor treatment

  _ _ _ DlIl8/alcohoVsubstance abuse treatment

  _ _ _ Mental health records (mental health reoords do not include psychotherapy notes)

  _ _ _ GCIletic information (including genetic test results)

D. The potsons or cl""" of person. to whom the patient'. health information and billing records will be disclosed or who will
make use of said information are:
  I. Any IUId all physicians or health care providers providing care or treatment to Allce Jennifer Rodriguez;

  2. AllY liability insUflUlce entity providing liability insurance coverage or defense to any physicillll or health care provider
  to whom Notice of Health Care Claim has been given Witll regard to the care lIIld treatment of Alice Xennifer Rodriguez;

  3. Any consulting or testifying .~perts employed by or all behalf of Doctors Hospital of Laredo with regard to the matter
  set out in the Notice of Health Care Claim accompanying this authorization;

  4. Any attorneys (including secretarial, cleric.l, experts, or paralegal staff) employed by or on behalf of Doctors Hospital
  of Laredo with regard to thollllltter ••t out in the Notice of Health Care Claim accompanying this authorizatioll;

  5. Any trier of the law or facts relating to any suit filed seeking damages arising out of the medical care or treatment of
  Alice JelUli!'e, Rodriguez.

E. This authorization shall expire upon resolution of the claim asserted or at the conclusion of any litigation in,tiMed in
connection with the subject matler of tho Notice of Health Care Claim accompanying 1h.i. authorization, whichever occurs
sooner.

F. J understand that, without exception, J have the right 10 revoke this authorization ot any tlme by giving notice in writing to
th. person or persons named in Section B above of my intent to revoke tbis authorization. I understand that prior actions
taken in relillne. On this authorization by • person that bad permission 10 access my protected health infonnation will not be
affected. I further understand the cO!lllequenco of any such revocation as set out in Section 74.052, Civil Practice and
Remedies Cede.

G. I understand that the signing of tbi. authorization i8 not a condition for continued lreatmefit, payment, enroliment, or
eligibility for health plan benefits.

H. I understand that infonnation used or disclosed PlIflIUllIlf to this authorization may be subject to redisclosure by the
recipient and may no longer be protected by federal HIPAA privacy regulations.


Signature of Pat;""!:
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 43 of 107




                                           EXHIBIT 1
   Patient name: Alice 1. Rodriguez

   I.      Doctors' Hospital of Laredo
           10700 McPherson Road
           Laredo, Texa. 78045

   2.      Dr. Prakash Hegde
           11803 South Free Way, U20l
           Burleson, Tex.. 76028

   3.      Dr. Paul Christopher Gi.si
           10700 McPherson Ro.d
           Laredo, Texa. 78045

   4.      Dr. Rohert Kieth Landry Jr.
           108 William Barnett Avenue
           Cleveland, TX 77327

   S.      Kati.1 Tabrizy. R.N.
           10700 McPherson Road
           Laredo, Texas 78045

   6.      Ros. Maria Tamez, R.N.
           10700 McPherson Road
           Laredo, Texas 78045

   7.      Sony. Molina, R.N.
           J0700 Mel'h.rson Road
           Laredo, Texas 78045
   g.      Gabriel. K Arznaga, R.N.
           10700 McPherson Road
           Laredo, Texas 78045

   9.      Jos. Baldemar Gonzalez, R.N.
           10700 McPherson Road
           L.redo, Tex.s 78045

   10.     Ricardo Ochoa, R.N.-BSN
           10700 McPherson Road
           Laredo, Tex •• 78045

   11.     Joshua H Den Hartog, R.N.
           10700 McPherson Road
           Laredo, Texas 78045

   12.     Teresita C Martinez, R.N.
           10700 McPherson Road
           Laredo, Tex., 78045

   13.      J.sus Reliodoro Castro, R.N.
           10700 McPherson Road
           Laredo, T"".,18045

   14.     Irma Guzman, R.N.
           10700 McPherson Road
           Laredo, Texas 78045
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 44 of 107




   15.   Juan Antonio Lira-Escobedo. N.l'.
         10700 McPherson Road
         Laredo, Texas 78045

   16.   Iamie A. Lopez, R.N.
         10700 MoPherson Road
         Laredo, Texas 78045
10/13/2020
             Case 5:21-cv-00043 Document 1-2  Filed on 04/16/21 in TXSD Page 45 of 107
                                           U8PS.com® - USPS Tracking® Results



                                                                                                  FAQs>
    USPS Tracking@

                                                    Track Another Package             +



                                                                                                Remove X
   Tracking Number: 70171000000044327237

   Your item was returned to the sender at 11 :57 am on October 13, 2020 in CLEVELAND, TX 77327
   because the forwarding order for this address is no longer valid.




   Alert
   October 13, 2020 at 11 :57 am
   Forward Expired
   CLEVELAND, TX 77327

   Get Updates         v


       Text & Email Updates                                                                        v

       Tracking History                                                                            v

       Product Information                                                                         v


                                                                 See Less A




                                   Can't find what you're looking for?
                           Go to our FAQs section to find answers to your tracking questions.


https:!ftools.usps.com/gofTrackConfirmAction7qtc_tLabels1 =7017 1000 0000 4432 7237                        1/2
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 46 of 107

                                                                        ~~KVt:
                                                                    2021CVI<000510D2
                                     CITATION

THE STATE OF TEXAS
COUNTY OF WEBB                          I   COURT DATE: 06/01/2021 AT 11:00 AM

NOTICE TO THE DEFENDANT: "YOU HAVE BEEN SUED. YOU MAY EMPLOY AN
ATTORNEY.   IF YOU OR YOUR ATTORNEY DO NOT FILE A WRITTEN ANSWER WITH
THE CLERK WHO ISSUED THIS CITATION BY 10:00 A.M. ON THE MONDAY NEXT
FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU WERE SERVED THIS
CITATION AND PETITION, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU. IN
ADDITION TO FILING A WRITTEN ANSWER WITH THE CLERK, YOU MAY BE
REQUIRED TO MAKE INITIAL DISCLOSURES TO THE OTHER PARTIES OF THIS
SUIT. THESE DISCLOSURES GENERALLY MUST BE MADE NO LATER THAN 30 DAYS
AFTER YOU FILE YOUR ANSWER WITH THE CLERK.         FIND OUT MORE AT
TEXASLAWHELP.ORG"

TO:   DR. PRAKASH HEGDE
      10700 MCPHERSON ROAD
      LAREDO TX 78045 OR WHEREVER DEFENDANT HEGDE MAY BE FOUND

DEFENDANT, IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
HEREBY COMMANDED TO APPEAR BEFORE THE lllth District Court of Webb
County, Texas, to be held at the said courthouse of said county in the
city of Laredo, Webb County, 'rexas, by filing a written answer to the
Petition of Plaintiff at or before J.O:OO O'CLOCK A.M. of the Monday
next after the expiration of 20 days after the date of service
thereof, a copy of which accompanies this citation, in the Cause #:
2021CVK000510D2, styled;
                ALICE JENNIFER RODRIGUEZ, PLAINTIFF
                   .            VS.
 LAREDO REGIONAL MEDICAL CENTER, L. P .; UNIVERSAL HEALTH SERVICES,
  INC:; DR. PRAKASH HEGDE; DR. PAUL CHRISTOPHER GIASI; DR. SANDRA
          TARAPASADE; DR. ROBERT KEITH LANDRY, DEFENDANTS
Said Plaintiff's Petition was filed on 03/16/2021 in said court by:
      ALBERT M GUTIERREZ, ATTORNEY FOR PLAINTIFF
      8610 BROADWAY SUITE 440
      SAN ANTONIO TX 78217

WITNESS ESTHER .DEGOLLADO,DISTRICT CLERK OF WEBB COUNTY, TEXAS,
Issued and given under my hand and seal of said court at office,
on this the 18th day of March, 2021.


                C    L   E   R   K     o F         C   0   U    R   T

                                               ESTHER DEGOLLADO
                                               WEBB COUNTY DISTRICT CLERK



                                      {¥       P.~~~, 667
                                                       ,TX 78042

                                 BY: -J~~;.~~.~==~
                                      D~ Vela
                                                               _________   DEPUTY
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 47 of 107



                                                                   2021CVK000510D2
                                 OFFICER'S RETURN

     Came to hand on the          day of                     2021 at
                  O'CLOCK       ;-:-::-;--
                                           .M.     Executed       at
____________________~--~~--' within the COUNTY of
at                  0' CLOCK     . M.       on the          day   of
                     2021, by delivering to the within named DR.
PRAKASH HEGDE, each, in person, a true copy of this citation
together with the accompanying copy of the petition, having
first attached such copy of such petition to such copy of
citation and endorsed on such copy of citation the date of
delivery.

The distance actually travelled by me in serving such process
was          miles, and my fees are as follows:

Total Fee for serving this citation                  $

To certify which, witness my hand officially.


                                               SHERIFF, CONSTABLE

                                                                  COUNTY, TEXAS

                                        BY
                                                                           DEPUTY

THE STATE OF TEXAS }
COUNTY'OF WEBB     }

Before me, the undersigned authority, on this day personally
appeared                               , who after being duly
sworn, upon oath said that a notice, of which the above is a
true copy, was by him/her delivered to
                                              on the
             day of

SWORN TO AND SUBSCRIBED BEFORE ME on the                              day of
                                   , __________~, to certify which witness my hand and
~s~e~a-ol--o--cf:-o~f::-f::-l-;-'-ce .




                                                                   NOTARY PUBLIC
                                                            MY COMMISSION EXPIRES
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 48 of 107
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 49 of 107


                                                                    2021CVK000510D2
                                     CITATION

THE STATE OF TEXAS
COUNTY OF WEBB                             I COURT DATE: 0610112021   AT 11:00 AM

NOTICE TO THE DEFENDANT: "YOU HAVE BEEN SUED. YOU MAY EMPLOY AN
ATTORNEY.   IF YOU OR YOUR ATTORNEY DO NOT FILE A WRITTEN ANSWER WITH
THE CLERK WHO ISSUED THIS CITATION BY 10:00 A.M. ON THE MONDAY NEXT
FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU WERE SERVED THIS
CITATION AND PETITION, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU. IN
ADDITION TO FILING A WRITTEN ANSWER WITH THE CLERK, YOU MAY BE
REQUIRED TO MAKE INITIAL DISCLOSURES TO THE OTHER PARTIES OF THIS
surr. THESE DISCLOSURES GENERALLY MUST BE MADE NO LATER THAN 30 DAYS
AFTER YOU FILE YOUR ANSWER WITH THE CLERK.         FIND OUT MORE AT
TEXASLAWHELP.ORG"

TO:   DR. PRAKASH HEGDE
      10700 MCPHERSON ROAD
      LAREDO TX 78045 OR WHEREVER DEFENDANT HEGDE MAY BE FOUND

DEFENDANT, IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
HEREBY COMMANDED TO APPEAR BEFORE THE ll1th District Court of Webb
County, Texas, to be held at the said courthouse of said county in the
city of Laredo, Webb County, Texas, by filing a written answer to the
Petition of Plaintiff at or before 10:00 O'CLOCK A.M. of the Monday
next after the expiration of 20 days after the date of service
thereof, a . copy of which accompanies this citation, in the Cause #:
2021CVK000510D2, styled:
                ALICE JENNIFER RODRIGUEZ, PLAINTIFF
                                VS.
 LAREDO REGIONAL MEDICAL CENTER, L. P.; UNIVERSAL HEALTH SERVICES,
  INC.; DR. PRAKASH HEGDE; DR. PAUL CHRISTOPHER GIASI; DR. SANDRA
          TARAPASADE; DR. ROBERT KEITH LANDRY, DEFENDANTS
Said Plaintiff's Petition was filed on 03/16/2021 in said court by:
      ALBERT M GUTIERREZ, ATTORNEY FOR PLAINTIFF
      8610 BROADWAY SUITE 440
      SAN ANTONIO TX 78217

WITNESS ESTHER DEGOLLADO, DISTRICT CLERK OF WEBB COUNTY, TEXAS,
Issued and given under my hand and seal of said court at office,
on this the 18th day of March, 2021.

                C    L   E   R   K     o     F      C   0   U   R     T

                                                 ESTHER DEGOLLADO
                                                 WEBB COUNTY DISTRICT CLERK
                                                          667


                                 BY: ----=-JJ14~~=:::::::,~---DEPUTY
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 50 of 107



                                                          2021CVK000510D2
                            OFFICER'S RETURN

      Came to hand on the               day of        , 2021 at
                  O'CLOCK     ~~_.M.         Executed        at
~________________~~~==___ ' within the COUNTY of
at                O'CLOCK      .M.   on  the            day  of
                 , 2021, by delivering to the within named DR.
~~~~==~~--
PRAKASH HEGDE, each, in person, a true copy of this citation
together with the accompanying copy of the petition, having
first attached such copy of such petition to such copy of
citation and endorsed on such copy of citation the date of
delivery.

The   distance   actually travelled by me in serving such process
was              miles, and my fees are as follows:

Total Fee for serving this citation              $

To certify which, witness my hand officially.


                                          SHERIFF, CONSTABLE

                                                         COUNTY, TEXAS

                                   BY
                                                                DEPUTY

THE STATE OF TEXAS )
COUNTY OF WEBB        I

Before me, the undersigned authority, on this day personally
appeared                               , who after being duly
sworn, upon oath said that a notice, of which the above is a
true copy, was by him/her delivered to
                                              on the
             day of

SWORN TO AND SUBSCRIBED BEFORE ME on the         day of
                __________ , to certify which witness my hand and
seal of office.



                                                            NOTARY PUBLIC
                                                     MY COMMISSION EXPIRES
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 51 of 107
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 52 of 107


                                                          2021CVK000510D2
                                 CITATION
THE STATE OF TEXAS
COUNTY OF WEBB                       I COURTDATE:06/01l2021ATll:00AM I
NOTICE TO THE DEFENDANT: "YOU HAVE BEEN SUED. YOU MAY EMPLOY AN
ATTORNEY.   IF YOU OR YOUR ATTORNEY DO NOT FILE A WRITTEN ANSWER WITH
THE CLERK WHO ISSUED THIS CITATION BY 10: 00 A.M. ON THE MONDAY NEXT
FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU WERE SERVED 'l'HIS
CITATION AND PETITION, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU. IN
ADDITION TO FILING A WRITTEN ANSWER WITH THE CLERK, YOU MAY BE
REQUIRED TO MAKE INITIAL DISCLOSURES TO THE OTHER PARTIES OF THIS
SUIT. THESE DISCLOSURES GENERALLY MUST BE MADE NO LATER THAN 30 DAYS
AFTER YOU    FILE YOUR ANSWER WITH THE CLERK.      FIND OUT MORE AT
TEXASLAWHELP.ciRG"

TO:   DR. PAUL CHRISTOPHER GIASI
      10700 MCPHERSON ROAD
      LAREDO TX 78045 OR WHEREVER DEFENDANT GIASI MAY BE FOUND
DEFENDANT, IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
HEREBY COMMANDED TO APPEAR BEFORE THE 111 th District Cpurt of Webb
County, Texas, to be held at the said courthouse of said county in the
city of Laredo, Webb County, Texas, by filing a written answer to the
Peti tion of Plaintiff at or before 10: 00 0' CLOCK A. M. of the Monday
next after the expiration of 20 days after the date of service
thereof, a copy of which accompanies this citation, in the Cause #:
2021CVK000510D2, styled:
                ALICE JENNIFER RODRIGUEZ, PLAINTIFF
                                VS.
 LAREDO REGIONAL MEDICAL CENTER, L. P.; UNIVERSAL HEALTH SERVICES,
  INC.; DR. PRAKASH HEGDE; DR. PAUL CHRISTOPHER GIASI; DR. SANDRA
          TARAPASADE; DR. ROBERT KEITH LANDRY, DEFENDANTS
Said Plaintiff's Petition was filed on 03/16/2021 in said court by:
      ALBERT M GUTIERREZ, ATTORNEY FOR PLAINTIFF
      8610 BROADWAY SUITE 440
      SAN ANTONIO TX 78217

WITNESS ESTHER DEGOLLADO, DISTRICT CLERK OF WEBB COUNTY, TEXAS,
Issued and given under my hand and seal of said court at office,
on this the 18th day of March, 2021.


                                   OF        COURT

                                         ESTHER DEGOLLADO
                                         WEBB COUNTY DISTRICT CLERK
                                         P.O.   X 667
                                         LAR.DO, TX 78042
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 53 of 107



                                                          2021CVK000510D2
                            OFFICER'S RETURN

      Came to hand on the               day of          , 2021 at
                  O'CLOCK           ~~_.M.     Executed        at
                            , within the COUNTY of
~----------------~~~~-
at                O'CLOCK       .M.  on   the             day  of
                   2021, by delivering to the within named DR.
PAUL CHRISTOPHER GIASI, each, in person, a true copy of this
citation together with the accompanying copy of the petition,
having first attached such copy of such petition to such copy of
citation and endorsed on such copy of citation the date of
delivery.

The distance    actually travelled by me in serving          such process
was             miles, and my fees are as follows:

Total Fee for serving this citation              $

To certify which, witness my hand officially.


                                          SHERIFF, CONSTABLE

                                                         COUNTY, TEXAS

                                   BY
                                                                DEPUTY

THE STATE OF TEXAS }
COUNTY OF WEBB,    }

Before me, the undersigned authority, on this day personally
appeared                               , who after being duly
sworn, upon oath said that a notice, of which the above is a
true copy, was by him/her delivered to
                                              on the
             day of

SWORN TO AND SUBSCRIBED BEFORE ME on the       day of
__~~~__~~'               , to certify which witness my hand and
seal of office.



                                                            NOTARY PUBLIC
                                                     MY COMMISSION EXPIRES
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 54 of 107
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 55 of 107

                                                                              RETU~N
                                                                          2021CVK00051'&8~ ~
                                     CITATION

THE STATE OF TEXAS
COUNTY OF WEBB                          I COURT DATE: 06/01/2021 AT 11 :00 AM
NOTICE TO THE DEFENDANT: "YOU HAVE BEEN SUED. YOU MAY EMPLOY AN
ATTORNEY.   IF YOU OR YOUR ATTORNEY DO NOT FILE A WRITTEN ANSWER WITH
THE CLERK WHO ISSUED THIS CITATION BY 10: 00 A. M. ON THE MONDAY NEXT
FOLLOWING 'rHE EXPIRATION OF TWENTY DAYS AFTER YOU WERE SERVED THIS
CITATION AND PETITION, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU. IN
ADDITION TO FILING A WRITTEN ANSWER WITH THE CLERK, YOU MAY BE
REQUIRED TO MAKE INITIAL DISCLOSURES TO THE OTHER PARTIES OF THIS'
SUIT. THESE DISCLOSURES GENERALLY MUST BE MADE NO LATER THAN 30 DAYS
AFTER YOU FILE YOUR ANSWER WITH THE CLERK. FIND OUT MORE AT
TEXASLAWHELP.ORG"

TO:   DR. PAUL CHRISTOPHER GIASI
      10700 MCPHERSON ROAD
      LAREDO TX 78045 OR WHEREVER DEFENDANT GIASI MAY BE FOUND

DEFENDANT, IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
HEREBY COMMANDED TO APPEAR BEFORE THE 111 th Distriot Court of Webb
County, Texas, tQ be held at the said courthouse of said county in the
city of Laredo, Webb County, Texas, by filing a written answer to the
Petition of Plaintiff at or before 10:00 O'CLOCK A.M. of the Monday
next after the expiration of 20 days after the date of service
thereof, a copy of which accompanies this citation, in the Cause #:
2021CVK000510D2, styled:
                ALICE JENNIFER RODRIGUEZ, PLAINTIFF
                                  VS.
 LAREDO REGIONAL MEDICAL CENTER, L. P.; UNI'VERSAL HEALTH SERVICES,
  INC,; DR. PRAKASH HEGDE; DR. PAUL CHRISTOPHER GIASI; DR. SANDRA
          TARAPASADE; DR. ROBERT KEITH LANDRY, DEFENDANTS
Said Plaintiff's Petition was filed on 03/16/2021 in said court by:
      ALBERT M GUTIERREZ, ATTORNEY FOR PLAINTIFF
      8610 BROADWAY SUITE 440
      SAN ANTONIO TX 78217

WITNESS ESTHER DEGOLLADO, DISTRICT CLERK OF WEBB COUNTY, TEXAS,
Issued and given under my hand and seal of said court at office,
on this the 18th day of March, 2021.

                C    L   E   R   K     o       F       C   0   U R        T

                                                   ESTHER DEGOLLADO
                                                   WEBB COUNTY DISTRICT CLERK

                                                    'Or'
                                               ~
                                                   LARED BO, TX66778042

                                           (
                                     ~~~~~"'~~~_________ DEPUTY
                                      Di~Vela
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 56 of 107



                                                           2021CVK000510D2
                             OFFICER'S RETURN

      Came to hand on the               day of                      , 2021 at
                  O'CLOCK                        .M.       Executed        at
                                        , within the COUNTY of
-a-:-:t---------O:c-:-,C=L=-O-:CC=K::--     . M.  on  the             day  of
                      2021, by delivering to the within named DR.
PAUL CHRISTOPHER GIASI, each, in person, a true copy of this
citation together with the accompanying copy of ·the petition,
having first. attached such copy of such petition to such copy of
citation and endorsed on such copy of citation the date of
delivery.

The   distance   actually travelled by me in serving such process
was              miles, and my fees are as follows:

Total Fee for serving this citation              $

To certify which, witness my hand officially.


                                          SHERIFF, CONSTABLE

                                                          COUNTY, TEXAS

                                   BY
                                                                 DEPUTY

THE STATE OF TEXAS }
COUNTY OF WEBB     }

Before me, the undersigned authority, on this day personally
appeared                               , who after being duly
sworn, upon oath said that a notice, of which the above is a
true copy, was by him/her delivered to
                                              on the
             day of

SWORN TO AND SUBSCRIBED BEFORE ME on the     day of
                ______ , to certify which witness my hand and
seal of office.



                                                            NOTARY PUBLIC
                                                     MY COMMISSION EXPIRES
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 57 of 107
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 58 of 107


                                                                  2021CVK000510D2
                                       CITATION

THE STATE OF TEXAS
COUNTY OF WEBB                            I COURT DATE: 06/01/2021 AT 11:00 AM
NOTICE TO THE DEFENDANT: "YOU HAVE BEEN SUED. YOU MAY EMPLOY AN
ATTORNEY.   IF YOU OR YOUR ATTORNEY DO NOT FILE A WRITTEN ANSWER WITH
THE CLERK WHO ISSUED THIS CITATION BY 10: 00 A.M. ON THE MONDAY NEXT
FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU WERE SERVED THIS
CITATION AND PETITION, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU. IN
ADDI1'ION TO FILING A WRITTEN ANSWER WITH THE CLERK, YOU MAY BE
REQUIRED TO MAKE INITIAL DISCLOSURES TO THE OTHER PARTIES OF THIS
SUIT. THESE DISCLOSURES GENERALLY MUST BE MADE NO LATER· THAN 30 DAYS
AFTER YOU FILE YOUR ANSWER WITH THE CLERK. FIND OUT MORE AT
TEXASLAWHELP.ORG"

TO:   DR. ROBERT KIETH LANDRY
      108 WILLIAM BARNETT AVENUE
      CLEVELAND, TX 77327 OR WHEREVER DEFENDANT LANDRY MAY BE FOUND

DEFENDANT, IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
HEREBY COMMANDED TO APPEAR BEFORE THE l11th Distriot Court of Webb
County, Texas, to be held at the said courthouse of said county in the
city of Laredo, Webb County, Texas, by filing a written answer to the
Petition of Plaintiff at or before 10: 00 0' CLOCK A.M. of the Monday
next after the expiration of 20 days after the date of service
thereof, a copy of which accompanies this citation, in the Cause #:
2021CVK000510D2, styled:
                ALICE JENNIFER RODRIGUEZ, PLAINTIFF
                                  VS.
 LAREDO REGIONAL MEDICAL CENTER, L.P.; UNIVERSAL HEALTH SERVICES,
  INC.; DR. PRAKASH HEGDE; DR. PAUL CHRISTOPHER GIASI; DR. SANDRA
          TARAPASADE; DR. ROBERT KEITH LANDRY, DEFENDANTS
Said Plaintiff's Petition was filed on 03/16/2021 in said court by:
      ALBERT M GUTIERREZ, ATTORNEY FOR PLAINTIFF
      8610 BROADWAY SUITE 440
      SAN ANTONIO TX 78217

WITNESS ESTHER DEGOLLADO, DISTRICT CLERK OF WEBB COUNTY, TEXAS,
Issued and given under my hand and seal of said court at office,
on this the 18th day'of March, 2021.

                C    L   E   R   K       o   F      C   0   U R   T

                                                 ESTHER DEGOLLADO
                                                 WEBB COUNTY DISTRICT CLERK
                                                 P.O. BOX 667
                                                       , TX 78042

                                 BY:   ~~~~~~~___________ DEPUTY
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 59 of 107



                                                          2021CVK000510D2
                            OFFICER'S RETURN

     Came to hand on the          day of                , 2021 at
                  O'CLOCK             . M.     Executed        at
                                    ~:-:-­

____________________~~~~--' within the COUNTY of
at                  O'CLOCK      .M.    on the            day  of
                     2021, by delivering to the within named DR.
ROBERT KIETH LANDRY, each, in person, a true copy of this
citation together with the accompanying copy of the petition,
having first attached such copy of such petition to such copy of
citation and endorsed on such copy of citation the date of
delivery.

The distance actually travelled by me in serving such process
was          miles, and my fees are as follows:

Total Fee for serving this citation          $

To certify which, witness my hand officially.


                                        SHERIFF, CONSTABLE

                                                         COUNTY, TEXAS

                                   BY
                                                                DEPUTY

THE STATE OF TEXAS }
COUNTY OF WEBB     }

Before me, the undersigned authority, on this day personally
appeared                               , who after being duly
sworn, upon oath said that a notice, of which the above is a
true copy, was by him/her delivered to
                                              on the
             day of ________________________

SWORN TO AND SUBSCRIBED BEFORE ME on the        day of
                --------- , to certify which witness my hand and
seal of office.



                                                          NOTARY PUBLIC
                                                   MY COMMISSION EXPIRES
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 60 of 107
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 61 of 107



                                       CITATION

THE STATE OF TEXAS
COUNTY OF WEBB                              I COURT DATE: 0610112021 AT 11:00AM
NOTICE TO THE DEFENDANT: "YOU HAVE BEEN SUED. YOU MAY EMPLOY AN
ATTORNEY.   IF YOU OR YOUR ATTORNEY DO NOT FILE' A WRITTEN ANSWER WITH
THE CLERK WHO ISSUED THIS CITATION BY 10: 00 A.M. ON THE MONDAY NEXT
FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU WERE SERVED THIS
CITATION AND PETITION, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU. IN
ADDITION TO FILING A WRITTEN ANSWER WITH THE CLERK, YOU MAY BE
REQUIRED TO MAKE INITIAL DISCLOSURES TO THE OTHER PARTIES OF THIS
SUIT. THESE DISCLOSURES GENERALLY MUST BE MADE NO LATER THAN 30 DAYS
AFTER YOU FILE YOUR ANSWER WITH THE CLERK.         FIND OUT MORE AT
TEXASLAWHELP.ORG"

TO:   DR. ROBERT KIETH LANDRy
      108 WILLIAM BARNETT AVENUE
      CLEVELAND, TX 77327 OR WHEREVER DEFENDANT LANDRY MAY BE FOUND

DEFENDANT, IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
HEREBY COMMANDED TO APPEAR BEFORE THE 11lth District Court of Webb
County, Texas, to be held at the said courthouse of said county in the
city of Laredo, Webb County, Texas, by filing a written answer to the
Petition of Plaintiff at or before 10:00 O'CLOCK A.M. of the Monday
next after the expiration of 20 days after the date of service
thereof, a copy of which accompanies this citation, in the Cause #:
2021CVK000510D2, styled:
                 ALICE JENNIFER RODRIGUEZ, PLAINTIFF
                                  VS.
 LAREDO REGIONAL MEDICAL CENTER, L. P.; UNIVERSAL HEALTH SERVICES,
  INC.; DR. PRAKASH HEGDE; DR. PAUL CHRISTOPHER GIASI; DR. SANDRA
          TARAPASADE; DR. ROBERT KEITH LANDRY, DEFENDANTS
Said Plaintiff's Petition was filed on 03/16/2021 in said court by:
      ALBERT M GUTIERREZ, ATTORNEY FOR PLAINTIFF
      8610 BROADWAY SUITE 440
      SAN ANTONIO TX 78217

WITNESS ESTHER DEGOLLADO, DISTRICT CLERK OF WEBB COUNTY, TEXAS,
Issue¢ and given under my hand and seal of said court at office,
on this the 18th day of March, 2021.

                C    L   E   R   K       o F         C   0   U   R   T

                                                ESTHER DEGOLLADO
                                                WEBB COUN1'Y DISTRICT CLERK
                                                P.O. BOX 67
                                                        TX 78042

                                 BY:   __   ~~~~~==~             ________IDEPUTY
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 62 of 107



                                                          2021CVKOOOS10b2
                            OFFICER'S RETURN

     Came to hand on the         day of                 , 2021 at
                 O'CLOCK       ~~_.M.          Executed        at
~________________~~~~~__ ' within the COUNTY of
at                 0' CLOCK     . M.  on  the             day  of
                    2021, by delivering to the within named DR.
ROBERT KIETH LANDRY, each, in person, a true copy of this
citation together with the accompanying copy of the petition,
having first attached such copy of such petition to such copy of
citation and endorsed on such copy of citation the date of
delivery.

The   distance actually travelled by me in serving           such process
was            miles, and my fees are as follows:

Total Fee for serving this citation          $

To certify which, witness my hand officially.


                                        SHERIFF, CONSTABLE

                                        _____________ COUNTY, TEXAS

                                   BY
                                                                DEPUTY

THE STATE OF TEXAS }
COUNTY OF WEBB     }

Before me, the undersigned authority, on this day personally
appeared                               , who after being duly
sworn, upon oath said that a notice, of which the above is a
true copy, was by him/her delivered to
                                              on the
             day of

SWORN TO AND SUBSCRIBED BEFORE ME on the       day of
__~________~'            , to certify which witness my hand and
seal of office.



                                                          NOTARY PUBLIC
                                                   MY COMMISSION EXPIRES
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 63 of 107
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 64 of 107                 · . ..!!




                                                                      2021CVK000510D2          I

                                       CITATION

THE STATE OF TEXAS
COUNTY OF WEBB                               I COURT DATE: 06/01/2021 AT 11:00 AM
NOTICE TO THE DEFENDANT: "YOU HAVE BEEN SUED. YOU MAY EMPLOY AN
ATTORNEY.   IF YOU OR YOUR ATTORNEY DO NOT FILE A WRITTEN ANSWER WITH
THE CLERK WHO ISSUED THIS CITATION BY 10: 00 A.M. ON THE MONDAY NEXT
FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU WERE SERVED THIS
CITATION AND PETITION, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU. IN
ADDITION TO FILING A WRITTEN ANSWER WITH THE CLERK, YOU MAY BE
REQUIRED TO MAKE INITIAL DISCLOSURES TO THE OTHER PARTIES OF THIS
SUIT. THESE DISCLOSURES GENERALLY MUST BE MADE NO LATER THAN 3Q DAYS
AFTER YOU FILE YOUR ANSWER WITH THE CLERK.         FIND OUT MORE AT
TEXASLAWHELP.ORG"

TO :   DR. SANDRA TARAPASADE
       1201 W. FRANK AVENUE
       LUFKIN, TX 75904 OR WHEREVER DEFENDANT TARAPASADE MAY BE FOUND

DEFENDANT, IN 'rHE HEREINAFTER STYLED AND NUMBERED CAUSE, tou ARE
HEREBY COMMANDED TO APPEAR BEFORE THE 111th District Court of Webb
County, Texas, to be held at the said courthouse of said county in the
city of Laredo, Webb County, Texas, by filing a written answer to the
Petition of plaintiff at or before 10:00 O'CLOCK A.M. of the Monday
next after the expiration of 20 days after the date of service
thereof, a copy of which ac·companies this citation, in the Cause #:
2021CVK0005l0D2, styled:
                 ALICE JENNIFER RODRIGUEZ, PLAINTIFF
                                  VS.
 LAREDO REGIONAL MEDICAL CENTER, L. P.; UNIVERSAL HEALTH SERVICES,
  INC.; DR. PRAKASH HEGDE; DR. PAUL CHRISTOPHER GIASI; DR. SANDRA
          TARAPASADE; PRo ROBERT KEITH LANDRY, DEFENDANTS
Said Plaintiff's Petition was filed on 03/16/2021 in said court by:
      ALBERT M GUTIERREZ, ATTORNEY FOR PLAINTIFF
      8610 BROADWAY SUITE 440
      SAN ANTONIO TX 78217

WITNESS ESTHER DEGOLLADO,            DISTRIC1' CLERK OF WEBB COUNTY,                TEXAS,
Issued and given under my hand and seal of said court at office,
on this the 18th day of March, 2021.

                C    L   E   R   K       0     F      C   0   U   R   T

                                                   ESTHER DEGOLLADO
                                                   WEBB COUNTY DISTRICT CLERK
                                                          X 667·
                                                        0, TX 78042

                                 BY:                                         DEPUTY
                                         Di
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 65 of 107



                                                          2021CVK00051002
                            OFFICER'S RETURN

     Came to hand on the          day of                     , 2021 at
                 O'CLOCK                   . M.     Executed        at
                               ,--,-,:-:--
____________________~-------' within the COUNTY of
at                 0' CLOCK      . M.        on the            day  of
_________________ , 2021, by delivering to the within named DR.
SANDRA TARAPASADE, each, in person, a true copy of this citation
together with the accompanying copy of the petition, having
first attached such copy of such petition to such copy of
citation and endorsed on such copy of citation the date of
delivery.

The distance actually travelled by me in serving such process
was          miles, and my fees are as follows:

Total Fee for serving this citation          $ _______________

To certify which, witness my hand officially.


                                         SHERIFF, CONSTABLE

                                                         COUNTY, TEXAS

                                   BY
                                                                 DEPUTY

THE STATE OF TEXAS I
COUNTY OF WEBB     I

Before me, the undersigned authority, on this day personally
appeared                               • who after being duly
sworn, upon oath said that a notice, of which the above is a
true copy, was by him/her delivered to
                                              on the
             day of

SWORN TO AND SUBSCRIBED BEFORE ME on the        day of
                _________ • to certify which witness my hand and
seal of office.



                                                          NOTARY PUBLIC
                                                   MY COMMISSION EXPIRES
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 66 of 107
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 67 of 107


                                                                      2021CVK000510D2
                                       CITATION
THE STATE OF TEXAS
COUNTY OF WEBB                               I COURT DATE: 06/01/2021 AT 11:00AM
NOTICE TO THE DEFENDANT: "YOU HAVE BEEN SUED. YOU MAY EMPLOY AN
ATTORNEY.   IF YOU OR YOUR ATTORNEY DO NOT FILE A WRITTEN ANSWER WITH
THE CLERK WHO ISSUED THIS CITATION BY 10: 00 A.M. ON THE MONDAY NEXT
FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU WERE SERVED THIS
CITATION AND PETITION, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU. IN
ADDITION TO FILING A WRITTEN ANSWER WITH THE CLERK, YOU MAY BE
REQUIRED TO MAKE INITIAL DISCLOSURES TO THE OTHER PARTIES OF THIS
SUIT. THESE DISCLOSURES GENERALLY MUST BE MADE NO LATER THAN 30 DAYS
AFTER YOU FILE YOUR ANSWER WITH THE CLERK.         FIND OUT MORE AT
TEXASLAWHELP.ORG"

TO:   DR. SANDRA TARAPASADE
      1201 W. FRANK AVENUE
      LUFKIN, TX 75904 OR WHEREVER DEFENDANT TARAPASADE MAY BE FOUND

DEFEND~T ,  IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
HEREBY COMMANDED TO APPEAR BEFORE THE l11th District Court of Webb
County, Texas, to be held at the said courthouse of said county in the
city of Laredo, Webb County, Texas, by filing a written answer to the
Petition of Plaintiff at or before 10: 00 0' CLOCK A.M. of the Monday
next after the expiration of 20 days after the date of service
thereof, a copy of which accompanies this citation, in the Cause It:
2021CVK000510D2, styled:
                ALICE JENNIFER RODRIGUEZ, PLAINTIFF
                                VS.
 LAREDO REGIONAL MEDICAL CENTER, L. P.; UNIVERSAL HEALTH SERVICES,
  INC.; DR. PRAKASH HEGDE; DR. PAUL CHRISTOPHER GIASI; DR. SANDRA
          TARAPASADE; DR. ROBERT KEITH LANDRY, DEFENDANTS
Said plaintiff's Petition was filed on 03/16/2021 in said court by:
      ALBERT M GUTIERREZ, ATTORNEY FOR PLAINTIFF
      8610 BROADWAY SUITE 440
      SAN ANTONIO TX 78217

WITNESS ESTHER DEGOLLADO, DISTRICT CLERK OF WEBB COUNTY, TEXAS,
Issued and given under my hand and seal of said court at office,
on this the 18th day of March, 2021.

                C    L   E   R   K       o     F      C   0   U   R   T

                                                   ESTHER DEGOLLADO
                                                   WEBB COUNTY DISTRICT CLERK
                                                   P.O. BOX 667
                                                   LARED , TX 78042

                                 BY:
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 68 of 107



                                                           2021CVK000510D2
                             OFFICER'S RETURN

     Came to hand on the         day of ______________~' 2021 at
                 O'CLOCK       ~~_.M.           Executed      at
~__________________~~~~__ ' within the COUNTY of
at                 O'CLOCK      .M.   on  the            day  of
                  , 2021, by delivering to the within named DR.
~~~-=~~~~
SANDRA TARAPASADE, each, in person, a true copy of this citation
together with the accompanying copy of the petition, having
first attached such copy of such petition to such copy of
citation and endorsed on such copy of citation the date of
delivery.

The distance    actually travelled by me in serving            such process
was             miles, and my fees are as follows:

Total Fee for serving this citation           $

To certify which, witness my hand officially.


                                          SHERIFF, CONSTABLE

                                                          COUNTY, TEXAS

                                    BY
                                                                  DEPUTY

THE STATE OF TEXAS }
COUNTY OF WEBB         }

Before me, the undersigned authority, on this day personally
appeared                               , who after being duly
sworn, upon oath said that a notice, of which the above is a
true copy, was by him/her delivered to
                                              on the
             day of

SWORN TO AND SUBSCRIBED BEFORE ME on the                    day of
                                      , to certify which witness my hand and
-s-e-a~l--o-f~o-f~f77i-c~.-----------




                                                            NOTARY PUBLIC
                                                     MY COMMISSION EXPIRES
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 69 of 107
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 70 of 107


                                                                      2021CVK000510D2
                                         CITATION

THE STATE OF TEXAS
COUNTY OF WEBB                              I   COURT DATE: 06101/2021 AT 11:00 AM

NO!rICE !rO !rHE DEE'ENDAN!r: "YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY. IF
YOU OR YOUR ATTORNEY DO NOT FILE A WRITTEN ANSWER WITH THE CLERK WHO ISSUED
THIS CITATION BY 10: 00 A.M. ON THE MONDAY NEXT FOLLOWING THE EXPIRATION OF
TWENTY DAYS AFTER YOU WERE SERVED THIS CITATION AND PETITION, A DEFAULT
JUDGMENT MAY BE TAKEN AGAINST YOU. IN ADDITION TO FILING A WRITTEN ANSWER
WITH THE CLERK, YOU MAY BE REQUIRED TO MAKE INITIAL DISCLOSURES TO THE OTHER
PARTIES OF THIS SUIT. THESE DISCLOSURES GENERALLY MUST BE MADE NO LATER THAN
30 DAYS AFTER YOU FILE YOUR ANSWER WITH THE CLERK.              FIND OUT MORE AT
TEXASLAWHELP.ORG"

TO:   LAREDO REGIONAL MEDICAL CENTER, L.P.
      D/B/A DOCTORS HOSPITAL OF LAREDO
      BY SERVING CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS
      INCORPORATING SERVICE COMPANY
      211. E. 7 TH STREET, SUITE 620
      AUSTIN, TX 78701-3136

DEFENDANT, IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
HEREBY COMMANDED TO APPEAR BEFORE THE 111th District Court of Webb
County, Texas; to be held at the said courthouse of said county in the
city of Laredo, Webb County, Texas, by filing a written answer to the
Petition of Plaintiff at or before 10:00 O'CLOCK A.M. of the Monday
next after the expiration of 20 days after the date of service
thereof, a copy of which accompanies this citation, in the Cause #:
2021CVK000510D2, styled:
                   ALICE JENNIFER RODRIGUEZ, PLAINTIFF
                                   VS.
 LAREDO REGIONAL MEDICAL CENTER, L.P.; UNIVERSAL HEALTH SERVICES, INC.;
  DR. PRAKASH HEGDE; DR. PAUL CHRISTOPHER GIASI; DR. SANDRA TARAPASADE;
                   DR. ROBERT KEITH LANDRY, DEFENDANTS
Said Plaintiff's Petition was filed on 03/16/2021 in said court by:
      ALBERT M GUTIERREZ, ATTORNEY FOR PLAINTIFF
       8610 BROADWAY SUITE 440
       SAN ANTONIO TX 78217

WITNESS ESTHER DEGOLLADO, DISTRICT CLERK OF WEBB COUN1'Y, TEXAS, Issued
and given under my hand and seal of said court at office, on this the
18th day of March, 2021.


                   C   L   E   R    K      o F        C   0   U   R   T

                                                   ESTHER DEGOLLADO
                                                                          CLERK



                                   BY:   __~JV~~~~__________ DEPUTY
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 71 of 107


                                                                           2021CVKOOOS10D2
                                     OFFICER'S RETURN

           Came to hand on the                                 day of                    , 2021 at
                                      O'CLOCK               ,----,--,-_. M.     Executed        at
____________________~----___ , within the COUNTY of
at                                        0' CLOCK            . M.       on the            day  of
                                       ,       2021,    by delivering to the within named
=-LARE-=-=-=D=-O'--::-CRE-:-G-I-O--N=ALC::--::MEDICAL CENTER, L.P. D/B/A DOCTORS HOSPITAL OF
LAREDO BY SERVING CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS
 , each, in person, a. true copy of this citation together with
the accompanying copy of the petition, having first attached
such copy of such petition to such copy of citation and endorsed
on such copy of citation the date of delivery.

The   distance actually travelled by me in serving                             such process
was            miles, and my fees are as follows:

Total Fee for serving this citation                        $

To certify which, witness my hand officially.


                                                     SHERIFF, CONSTABLE

                                                                          COUNTY, TEXAS

                                             BY
                                                                                   DEPUTY

THE STATE OF TEXAS }
COUNTY OF WEBB     }

Before me, the undersigned authority, on this day personally
appeared                               , who after being duly
sworn, upon oath said that a notice, of which the above is a
true copy, was by him/her delivered to
                                              on the
             day of

SWORN TO AND SUBSCRIBED BEFORE ME on the _____ day of
                ---------- , to certify which witness my hand and
seal of office.



                                                                         NOTARY PUBLIC
                                                                  MY COMMISSION EXPIRES
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 72 of 107
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 73 of 107

                                                                RETURN
                                                             2021CVK000510D2
                                 CITATION

THE STATE OF TEXAS
COUNTY OF WEBB                       I COURT DATE: 06/01/2021 AT 11:00 AM
NOTICE TO THE DEFENDANT: "YOO HAVE BEEN SOED. YOO MAY EMPLOY AN ATTORNEY. IF
YOO OR YOOR ATTORNEY DO NOT Fur. A WRITTEN ANSWER WITH THE CLERK WHO ISSUED
THIS CITATION BY 10: 00 A.M. ON THE MONDAY NEXT FOLLOWING THE EXPIRATION OF
TWENTY DAYS AFTER YOU WERE SERVED l'HIS CITA'rION AND' PETITION, A DEFAULT
JUDGMENT MAY BE TAKEN AGAINST YOU. IN ADDITION TO FILING A WRITTEN ANSWER
WITH THE CLERK, YOU MAY BE REQUIRED TO MAKE INUIAL DISCLOSURES TO THE: OTHER
PARTIES OF THIS SUIT. THESE DISCLOSURES GENERALLY MUST BE MADE NO LATER THAN
30 DAYS AFTER YOU FILE YOUR ANSWER WITH THE CLERK.         FIND OUT MORE AT
TEXASLAWHELP.ORG"

TO;   LAREDO REGIONAL MEDICAL CENTER, L. P .
      D/B/A DOCTORS HOSPITAL OF LAREDO
      BY SERVING CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS
      INCORPORATING SERVICE COMPANY
      211 E. 7 TH STREET, SUITE 620
      AUSTIN, TX 78701-3136

DEFENDANT, IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
HEREBY COMMANDED TO APPEAR BEFORE THE l11th District Court of Webb
County, Texas, to be held at the said courthouse of said county in the
city of Laredo, Webb County, Texas, by filing a written answer to the
Petition of Plaintiff at or before 10;00 O'CLOCK A.M. of the Monday
next after the expiration of 20 days after the date of service
thereof, a copy of which accompanies this citation, in the Cause if:
2021CVK000510D2, styled:
                  ALICE JENNIFER RODRIGUEZ, PLAINTIFF
                                   VS.
 LAREDO REGIONAL MEDICAL CENTER, L.P.; UNI~RSAL HEALTH SERVICES, INC.;
 DR. PRAKASH HEGDE; DR. PAUL CHRISTOPHER GIASI; DR. SANDRA TARAPASADE;
                   DR. ROBERT KEITH LANDRY, DEFENDANTS
Said Plaintiff's Petition was filed on 03/16/2021 in said court by:
      ALBERT M GUTIERREZ, ATTORNEY FOR PLAINTIFF
      8610 BROADWAY SUITE 440
      SAN ANTONIO TX 78217

WITNESS ESTHER DEGOLLADO, DISTRICT CLERK OF WEBB COUNTY, TEXAS, Issued
and given under my hand and seal of said court at office, on this the
18th day of March, 2021.


                                    o   F      C   OUR      T

                                            ESTHER DEGOLLADO
                                                 C UNTY DISTRICT CLERK
                                                  OX 667


                                 ~~~~~____________~DEPUTY
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 74 of 107


                                                                          2021CVKOOOS10D2
                                    OFFICER'S RETURN

           Came to hand on the                                  day of ________________ , 2021 at
                                       O'CLOCK                ~~_.M.          Executed         at
____________________~--------' within the COUNTY of
at                                        0' CLOCK             . M.  on  the              day  of
                                        ,       2021, by delivering to the within named
=-LARE=-=-=D-O=--RE==-G""I::"CO:C:-N==ALC::---::MEDICAL CENTER, L. P. D/B/A DOCTORS HOSPITAL OF
LAREDO BY SERVING CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS
     each, in person, a true copy of this citation together with
the accompanying copy of the petition, having first attached
such copy of such petition to such copy of cita~ion and endorsed
on such copy of citation the date of delivery.

The   distance       actually travelled by me in serving such process
was                  miles, and my fees are as follows:

Total Fee for serving this citation                       $

To certify' which, witness my hand officially.


                                                    SHERIFF, CONSTABLE

                                                                         COUNTY, TEXAS

                                             BY
                                                                                  DEPUTY

THE STATE OF TEXAS }
COUNTY OF WEBB     }

Before me, the undersigned authority, on this day personally
appeared                               , who after being duly
sworn, upon oath said that a notice, of which the above is a
true copy, was by him/her delivered to
                                              on the'
-------------.-
              day of

SWORN TO AND SUBSCRIBED BEFORE ME on the        day of
                          , to certify which witness my hand and
                ---------
seal of office.



                                                                         NOTARY PUBLIC
                                                                  MY COMMISSION EXPIRES
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 75 of 107
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 76 of 107


                                                               2021CVK000510D2
                                 CITATION

THE STATE OF TEXAS
COUNTY OF WEBB                       I COURT DATE: 0.610112021     AT 11:00AM

NOTICE TO THE DEFENDANT: "YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY. IF
YOU OR YOUR ATTORNEY DO NOT FILE A WRITTEN ANSWER WITH THE CLERK WHO ISSUED
THIS CITATION BY 10: 00 A. M. ON THE MONDAY NEXT FOLLOWING THE EXPIRATION OF
TWENTY DAYS AFTER YOU WERE SERVED THIS CITATION AND PETITION, A DEFAULT
JUDGMENT MAY BE TAKEN AGAINST YOU. IN ADDITION TO FILING A WRITTEN ANSWER
WITH THE CLERK, YOU MAY BE REQUIRED TO MAKE INITIAL DISCLOSURES TO THE OTHER
PARTIES OF THIS SUIT. THESE DISCLOSURES GENERALLY MUST BE MADE NO LATER THAN
30 DAYS AFTER YOU FILE YOUR ANSWER WITH THE CLERK. FINU OUT MORE AT
TEXASLAWHELP.ORG"

TO:   UNIVERSAL HEALTH SERVICES, INC.
      BY SERVING CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS
      INCORPORATING SERVICE COMpANY
      211 E. 7 TH STREET, SUITE 620
      AUSTIN, TX 78701-3136

DEFENDANT, IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
HEREBY COMMANDED TO APPEAR BEFORE THE 111th District Court of Webb
County, Texas, to be held at the said courthouse of said county in the
city of Laredo, Webb County, Texas, by filing a written answer to the
Petition of Plaintiff at or before 10: 00 0' CLOCK A.M. of the Monday
next after the expiration of 20 days after the date of service
thereof, a copy of which accompanies this citation, in the Cause It:
2021CVK000510D2, styled:
                  ALICE JENNIFER RODRIGUEZ, PLAINTIFF
                                   VS.
LAREDO REGIONAL MEDICAL CENTER, L.P.; UNIVERSAL HEALTH SERVICES, INC.;
 DR. PRAKASH HEGDE; DR. PAUL CHRISTOPHER GIASI; DR. SANDRA TARAPASADE;
                   DR. ROBERT KEITH LANDRY, DEFENDANTS
Said Plaintiff's Petition was filed on 03/16/2021 in said court by:
      ALBERT M GUTIERREZ, ATTORNEY FOR PLAINTIFF
      8610 BROADWAY SUITE 440
      SAN ANTONIO TX 78217

WITNESS ESTHER DEGOLLADO, DISTRICT CLERK OF WEBB COUNTY, TEXAS, Issued
and given under my hand and seal of said court at office, on this the
18th day of March, 2021.


                                    o   F      C   0   U   R   T

                                            ESTHER DEGOLLADO
                                            WEBB   UNTY DISTRICT CLERK
                                            P.O. BOX 667
                                                    'XX 78042

                                 -4~~~~~~=-            ________ DEPUTY
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 77 of 107


                                                          2021CVK000510D2

                            OFFICER'S RETURN

     Came to hand on the           day of ___________ , 2021 at
                  O'CLOCK         ___ • M.        Executed     at
______________________________ , within the COUNTY of
at                  0' CLOCK      . M.  on   the           day of
                       2021, by delivering to the within ~amed
UNIVERSAL HEALTH SERVICES, INC. BY SERVING CORPORATION SERVICE
COMPANY D/B/A CSC-LAWYERS
, each, in person, a true copy of this citation together with
the accompanying copy of the petition, having first attached
such copy of such petition to such copy of citation and endorsed
on such copy of citation the date of delivery.

The distance    actually travelled by me in serving such process
was             miles, and my fees are as follows:

Total Fee for serving this citation          $

To certify which, witness my hand officially.


                                        SHERIFF, CONSTABLE

                                                         COUNTY, T·EXAS

                                   BY ____________________~~--
                                                          DEPUTY

THE STATE OF TEXAS }
COUNTY OF 'WEBB    }

Before me, the undersigned authority, on this day personally
appeared                                , who after being duly
sworn, upon oath said that a notice, of which the above is a
true copy, was by him/her delivered to
                                               on the
             day of _______________________-----

SWORN TO AND SUBSCRIBED BEFORE ME on the          day of
                ___________ , to certify which witness my hand and
seal of office.



                                                          NOTARY PUBLIC
                                                   MY COMMISSION EXPIRES
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 78 of 107
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 79 of 107
                                                                        nil:' ~ U I"{N
                                                                    2021CVK000510D2
                                        CITATION

THE STATE OF TEXAS
COUNTY OF WEBB                             I COURT DATE: 06/0114021 AT 11:00 AM
NOTICE TO THE DEFENDANT: "YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY. IF
YOU OR YOUR ATTORNEY DO NOT FILE A WRITTEN ANSWER WITH THE CLERK WHO ISSUED
THIS CITATION BY 10: 00 A. M. ON THE MONDAY NEXT FOLLOWING THE EXPIRATION OF
TWENTY DAYS AFTER YOU WERE SERVED THIS CITATION AND 'PETITION, A DEFAULT
JUDGMENT MAY BE TAKEN AGAINST YOU. IN ADDITION TO FILING A WRITTEN ANSWER
WITH THE CLERK, YOU MAY BE REQUIRED TO MAKE INITIAL DISCLOSURES TO THE OTHER
PARTIES OF THIS SUIT. THESE DISCLOSURES GENERALLY MUST BE MADE NO LATER THAN
30 DAYS AFTER YOU FILE YOUR ANSWER WITH THE CLERK. FIND OUT MORE AT
TEXASLAWHELP.ORG"

TO:   UNIVERSAL HEALTH SERVICES, INC.
      BY SERVING CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS
      INCORPORATING SERVICE COMPANY
      211 E. 7 TH STREET, SUITE 620
      AUSTIN, TX 78701-3136

DEFENDANT, IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
HEREBY COMMANDED TO APPEAR BEFORE THE llith District Court of Webb
County, Texas, to be held at the said courthouse of said county in the
city of Laredo, Webb County, Texas, by filing a written answer to the
Petition of Plaintiff at or before 10:00 O'CLOCK A.M. of the Monday
next after the expiration of 20 days after the date of service
thereof, a copy of which accompanies this citation, in the Cause #:
2021CVK000510D2, styled:
                  ALICE JENNIFER RODRIGUEZ, PLAINTIFF
                                          VS.
LAREDO REGIONAL MEDICAL CENTER, L.P.; UNIVERSAL HEALTH SERVICES, INC.;
 DR. PRAKASH HEGDE; DR. PAUL CHRISTOPHER GIASI; DR. SANDRA TARAPASADE;
                  DR. ROBERT KEITH LANDRY, DEFENDANTS
Said Plaintiff's Petition was filed on 03/16/2021 in said court by:
     ALBERT M GUTIERREZ, ATTORNEY FOR PLAINTIFF'
      8610 BROADWAY SUITE 440
      SAN ANTONIO TX 78217

WITNESS ESTHER DEGOLLADO, DISTRICT CLERK OF WEBB COUNTY, TEXAS, Issued
and given under my hand and seal of said court at office, on this the
18th day of March, 2021.


                  C   L   E   R    K      o     F   C   0   U   R   T

                                            ESTHER DEGOLLADO
                                            WE~r!BB
                                                 CO.UN1·Y DISTRICT CLERK
                                            P.O. OX 667
                                          ~~A   DO, TX 78042
                                  BY:   __~!j~L~~~;=~~~______ DEPUTY
                                         ~Vela
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 80 of 107


                                                             2021CVK000510D2

                             OFFICER'S RETURN

      Came to hand on the              day of ______~~--~~' 2021 at
                  O'CLOCK            _____ .M.       Executed     at
                                    within the COUNTY of
at                    0' CLOCK        . M.  on  the           day of
          :__==~~~'     2021,    by delivering to the within named
UNIVERSAL HEALTH SERVICES,        INC.   BY   SERVING CORPORATION     SERVICE
COMPANY D/B/A CSC-LAWYERS
   each, in person, a true copy of this citation together with
the accompanying copy of the petition, having first attached
such copy of such petition to such copy of citation and endorsed
on such copy of citation the date of delivery.

The distance actually travelled by me in serving                such process
was          miles, and my fees are as follows:

Total Fee for serving this citation             $

To certify which, witness my hand officially.


                                           SHERIFF, CONSTABLE

                                                            COUNTY, TEXAS

                                   BY    -----------'-----------'::c:_=___
                                                                   DEPUTY

THE STATE OF TEXAS }
COUNTY OF WEBB     }

Before me, the undersigned authority, on this day personally
appeared                               , who after being duly
sworn, upon oath said that a notice, of which the above is a
true copy, was by him/her delivered to
                                              on the
             day of

SWORN TO AND SUBSCRIBED BEFORE ME on the       day of
-----,--~cc-
             ,           , to certify which witness my hand and
seal of office.



                                                             NOTARY PUBLIC
                                                      MY COMMISSION EXPIRES
Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 81 of 107
   Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 82 of 107
                                                                                                                         Filed
                                                                                                          4/6/202 1 10:36 AM
                                                                                                            Esther Degoliado
                                              ?MBG                                                              District Clerk
                                                                                                                Webb District
                                                                                                           Yesenia Rodriguez
                                        PERSON · MOHRER· MORALES                                          2021CVK000510D2
                                    BODDY. GARC IA · GUTIERREZ, PLLC




                                                        April 6, 2021
  VIA E-FILE
 Honorable Esther Degollado
 Webb County District Clerk
 1110 Victoria St., Suite 203
 Laredo, Texas 78040

  Re:     Cause No, 2021CVK00051OD2; Alice Jennifer Rodriguez v, Laredo Regional Medical
          Center, L.P, d/b/a Doctors Hospital o/ Laredo, et al.; In the 111,h Judicia l Dish'ict Court
          of Webb County, Texas.

  Ms. Degollado:

        Please accept this letter as a formal request to have a citation prepared for Dr.
  Prakash Hegde at 2805 Turnberry Dr., Apt. 1023, Arlington, Texas 76006-2345,

        Also, a citation for Dr. Paul Christopher Giasi at 7402 Springfield Ave" Apt, 2206,
  Laredo, Texas 78045-2502,

         Please notify me once the citations are ready to be picked up at (210) 824-4411 ext.
  5210, If you have any questions, please let me know, Best regards,


                                                                  Sincerely,




                  th A
                    e
                         l;;;-e day
                                 copy of he original I certify
                                    of    ,             20&
                         ESTHER 0 GOllADO
                      Clerk of the District Courts and
                C ountY ~ l            W
                By                 ~b County Texas
                       ,                             Deputy




                                       OFFICES I N SAN ANTONIO AND LAREDO

8610 BROADWAY , SU ITE 440· SAN ANTONIO, TEXAS 78217 · p, (210) 824 -4411 · F, (2 10) 225-22 66 · PMBGLAW,COM
      Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 83 of 107
                                                                                                                                    Flied
                                                                                                                     4/12/20212 :14PM
                                                                                                                       Esther Degollado
                                                                                                                           District Clerk
                                             CAUSE NO. 2021 CVK00051 OD2                                                  Webb District
                                                                                                                            Ana Byham
                                                                                                                    2021 CVK00051 OD2
ALICE JENNIFER RODRIGUEZ                                         §                                IN THE DISTRICT COURT OF
                                                                 §
                           Plaintiff,                            §
VS.                                                              §                                     WEBB COUNTY, TEXAS
                                                                 §
LAREDO REG IONAL MEDICAL CENTER. L.P. D/ B/A                     §
DOCTORS HOSPITAL OF LAREDO, UNI VERSAL HEALTH
SERVICES, INC., DR. PRAKASH HEGDE, DR. PAUL
CHISTOPHER GIASI, DR. SANDRA TARAPASADE, and
DR. ROBERT KIETH LANDRY
                          Defendant.                             §                                 111TH JUDIC IAL DISTRICT


                                               DECLARATION OF SERVICE

On this day personally appeared Bonnalee j . Acquard who, being by me duly sworn, deposed and said:

"The following came to hand on Apr 8, 2021, 11 :57 am,

                     CITATION: PLAINTIFF'S ORIGINAL PETITION; EXHIBIT A; EXHIBIT B; & EXHIBIT C,

and was executed at 5602 Wooded Vi llas Dr, Kingwood, TX 77345 within the county of Harris at 7:05 PM on Thu, Apr 08,
2021, by delivering a true copy to the within named

                                                  DR. ROBERT KIETH LANDRY

in person, having first endorsed the date of delivery on same.


I am a person over eighteen (18) years of age and I am competent to make this affidavit. I am a resident of the State of
Texas . I am fami liar with the Texas Rules of Civil Procedure as they apply to service of Process. I am not a party to this
suit nor related or affiliated with any herein, a nd have no interest in the outcome of the suit. I have never been convicted
of a felony or of a misdemeanor in~olving moral turpitude. I have personal knowledge of the facts stated herein and they
are true and correct. "


My name is Bonnalee j. Acquard, my date of birth is 8/ 25 /5 1, and my address is 5400 Katy Fwy, Suite 100, Houston, TX
77007 , and United States of America .l declare under penalty of perjury that the foregoing is true and correct.


Executed in Harris County, State of TX, on April 09, 2021.




                                                                     Bon n aleej . Acquard
                                                                     Certification #: PSC 10316
                                                                     Expiration : 05 /3 1/ 21




                                         A True copy of t(Mfginall certil}', (
                                      theK      dayof        I          20.dL
                                              ESTHER D GOLLADO
                                           Clerk of the District Courts and
                                             c0WtJ}l-§       wz bbCounty Texas
                                    C. ounty
                                        By               if Yf             Deputy
     Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 84 of 107




                                                                                             RETURN
                                                                                2021CVK000510D2

                                 CITATION
                     (PLAINTIFF'S ORIGINAL PETITION)
    THE STATE OF TEXAS
    COUNTY OF WEBB

    NOTICE TO THE DEFENDANT: " YOU HAVE BEEN SU ED. YOU MAY EMPLOY AN
    ATTORNEY .       I F YO U OR YOUR ATTORNEY DO NOT FILE A WRITTEN ANSWER
    WITH TH E CLERK WHO ISSUED TH IS CITATIO N BY 10 : 00 A . M. ON THE
    MOND AY NE XT FOLLOWING THE EXPIRATION OF TWENTY DA YS AFTER YOU
    WER E S ERVED TH I S C I TATIO N AND PETITIO N, A DE FAULT J UDG MENT MA Y
    BE TAKEN AGA IN S T YOU . IN ADDI T ION TO FIL I NG A WR I TTE N ANSWER
    WIT H T HE CLER K, YOU MA Y BE RE QU I RED TO MAKE INITI AL DISCLOSUR ES
    TO THE OT HER PA RTIES OF T HIS SUIT . TH E SE DI SCLOSURES GENERALLY
    MUST BE MADE NO LATER T HAN 30 DAYS AFTE R YOU FILE YOUR ANSWER
    WITH THE CLERK . FIND OUT MORE AT TE XASLAW HEL P . ORG H
    TO:       DR. PRAKASH HEGDE
              2805 TURNBERRY DR. , APT . 1023
              ARLINGTON, TEXAS 76006-2345
    DEFENDANT , IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
    HEREBY COMMANDED TO APPEAR BEFORE THE l1Ith District Court o f We b b
    County , Te x as , t o b e h eld a t t h e said court h o use of sai d co un ty in the
    ci ty of Laredo , We bb Cou n t y , Texas , by fili ng a writte n a nswe r t.o th e
    Pe tition of Pla i n t iff at o r b e fore 10 : 0 0 O' CLOCK A . M. of the Mo nday
    ne x t after the ex piration of 20 days af ter the dat.e o f service
    thereo f. a copy o f which accompanies t his ci ta tion , i n t he Ca u se ff :
    2021CVK000510D2 , s ty led :
                           ALICE JENNIFER RODRIGUEZ, PLAINTIFF
                                               VS.
        LAREDO REGIONAL MEDICAL CENTER, L.P.D/B/A DOCTORS HOSPITAL OF
      LAREDO ; UNIVERSAL HEALTH SERVICES, INC.; DR. PRAKASH HEGDE; DR.
      PAUL CHRISTOPHER GIASI; DR . SANDRA TARAPASADE; DR. ROBERT KEITH
                                      LANDRY, DEFENDANT
    Said Plainti f f ' s Orig i na l       Petiti o n 'las filed o n 03/16/2021 in
    said court by :
              ALBERT M GUTIERREZ, ATTORNEY FOR PLAINTIFF
              8610 BROADWAY SUITE 440
              SAN ANTONIO TX       78217
    WITNESS ESTHER DEGOLLADO, DISTR I CT CLE RK OF WEBB COU NT Y, TEXAS ,
    I s s u e d a nd gi v e n und er my ha nd a n d seal of s aid co urt at o f f i ce ,
    on this the 6 th d a y of April , 2021 .
                        C LERK                 OF       COURT                  4¢~~
                                                          ESTHER DEGOLLADO            " ,'5~\ ,J.~~.t~ .~. .{~1~~~
                                                                                     IV'_, .. ..            ...
                                                                                                              !~ ~•.:....

                                                          \,EBB COU NTY DIS TRlCiT .OLER K  ' ..~., ,.\;;,.
     ,\ True copy of t     "
  the r.::-            e onglnal I certifl\ I(              . 0 . BOX 667       ~-"     ~-'l '. :.. Q


                                                        J4.                                 A,"
     -f-.-L-day of                  20..ci:l              LAREDO , .T:y,780    .                  : -,~
          ES TH ER 0 GO LLADO
        Clerk of the District Courts and
                                                 BY :      ,           1\ 'D       , . DE'lfuh:.? ~
C OUll lyJ'i\l\lfJs, jlt.J..-                             esenla Rodriguez             .     . .-<~r#
By       Il$ZtggzrVi:U~b County Texa s
             ~~-4ll           kj
                              -""~~___ Dep uIY                                       '~~~~'~\'
                     Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 85 of 107

... Q   ,
            ,   .
                                                                            2021CVK000510D2
                                               OFFICER'S RETURN

                          Came to hand on the        day of                  , 2021 at
                                      O'CLOCK      _____ .M.        Executed        at
                    ____________________~--~___ , within the COUNTY of
                    at                  0' CLOCK    . M.  on  the              day  of
                    _ _ _ _ _ _ _ _ _ , 2021, by delivering to the'- within named DR.
                    PRAKASH HEGDE, each, in person, a true copy of this citation
                    together with the accompanying copy of the petition, having
                    first attached such copy of such petition to such copy of
                    citation and endorsed on such copy of citation the date of
                    delivery.

                    The   distance actually travelled by me in serving         such process
                    was            miles, and my fees are as follows:

                    Total Fee for serving this citation        $

                    To certify which, witness my hand officially.


                                                           SHERIFF, CONSTABLE

                                                                           COUNTY,. TEXAS

                                                     BY _ _ _ _ _ _ _ _ _ _ _ __
                                                                             DEPUTY

                    THE STATE OF TEXAS }
                    COUNTY OF WEBB     }

                    Before me, the undersigned authority, on this day personally
                    appeared                                , who after being duly
                    sworn, upon oath said that a notice, of which the above is a
                    true copy, was by him/her delivered to
                                                                   on the
                                 day of _ _ _ _ _ _ _ _ _ _ _ _ __

                    SWORN TO AND SUBSCRIBED BEFORE ME on the       day of
                    _________ ,              , to certify which witness my hand and
                    seal of office.



                                                                            NOTARY PUBLIC
                                                                     MY COMMISSION EXPIRES
          Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 86 of 107




                                                                                            SERVE
                                                                                    2021CVK000510D2

                                      CITATION
                          (PLAINTIFF'S ORIGINAL PETITION)
         THE STATE OF TEXAS
         COUNTY OF WEBB

         NOTICE TO THE DEFENDANT:   "YOU HAVE BEEN SUED . YOU MAY EMPLOY AN
         ATTORNEY .  I F YOU OR YOUR ATTORNEY DO NOT FILE A WRITTEN ANSWER
         WITH THE CLERK WHO ISSUED THIS CITATION BY 10 : 00 A. M. ON THE
         MONDAY NEXT FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU
         WERE SERV ED THIS CITATION AND PETITION , A DEFAULT JUDGMENT MAY
         BE TAKEN AGAINST YOU . IN ADDITION TO FILING A WRITTEN ANSWER
         WITH THE CLERK , YOU MAY BE REQUIRED TO MAKE INITIAL DISCLOSURES
         TO THE OTHER PARTIES OF THIS SUIT . THESE DISCLOSURES GENERALLY
         MUST BE MADE NO LATER THAN 30 DAYS AFTER YOU FILE YOUR ANSWER
         WITH THE CLERK . FIND OUT MORE AT TEXASLAWHELP . ORG "
         TO:   DR . PRAKASH HEGDE
               2805 TURNBERRY DR., APT. 1023
               ARLINGTON, TEXAS 76006-2345
         DEFENDANT , IN THE HEREINAFTER STYLED                     AND NUMBERED CAUSE,   YOU    ARE
         HEREBY COMMANDED TO APPEAR BEFORE THE                     111 th District Court of
                                                                              Webb
         County , Texa s , to be held at the said courthouse of said county in the
         city of Laredo , Webb County , Texas , by filing a written answer to the
         Petition of Plaint iff at or before 10 : 00 O' CLOCK A.M . of the Monday
         next after the expiration of 20 days after the date of service
         thereo f, a cop y of wh ich accompanies this citation , in the Cause # :
         2021CVKOOOSlOD2 , styled :
                         ALICE JENNIFER RODRIGUEZ, PLAINTIFF
                                         VS.
           LAREDO REGIONAL MEDICAL CENTER, L.P.D/B/A DOCTORS HOSPITAL OF
          LAREDO; UNIVERSAL HEALTH SERVICES, INC.; DR. PRAKASH HEGDE; DR.
          PAUL CHRISTOPHER GIASI; DR. SANDRA TARAPASADE; DR. ROBERT KEITH
                                  LANDRY, DEFENDANT
         Said Plaintiff ' s Original Petition was filed on 03/16/2021 in
         said court by :
          ALBERT M GUTIERREZ, ATTORNEY FOR PLAINTIFF
          8610 BROADWAY SUITE 440
          SAN ANTONIO TX 78217
     WITNESS ESTHER DEGOLLADO, DISTRICT CLERK OF WEBB COUNTY ,     TEXAS ,
         Issued and given under my hand and seal of said court at office ,
         on this the 6th day of April , 2021 .
                             C    L     E     R   K      0   F      C   0   U   R   T
                                                                 ESTHER DEGOLLADO
                                                                 WEBB COUNTY DISTRIC
     A ~ copy oft          ..                                    P . O . BOX 667
  th e    day of · e Or/9lnal
                         . I     I cert~
                                       f
        ESTHER D GOL LADO 20                      BY :
C    Clerk of the Districl Courts and
 ounly C rl I a
By                       ebb County Texas
                           .         DepUly
  Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 87 of 107




                                                             2021CVK000510D2
                              OFFICER'S RETURN

     Came to hand on the             day of                           , 2021 at
                 O'CLOCK         ,...,....,--,-_. M.         Executed         at
____________________~----__ ' within the COUNTY of
at                 0' CLOCK        .M.            on   the              day   of
- --------,         2021,   by delivering            to  the  within  named 'DR.
PRAKASH HEGDE, each, in person, a true copy of this citation
together with the accompanying copy of the petition, having
first attached such copy of such petition to such copy of
citation and endorsed on such copy of citation the date of
delivery.

The distance actually travelled by me in serving such process
was          miles, and my fees are as follows:

Total Fee for serving this citation             $

To certify which, witness my hand officially.


                                           SHERIFF, CONSTABLE

                                                            COUNTY, TEXAS

                                     BY
                                                                   DEPUTY

THE STATE OF TEXAS }
COUNTY OF WEBB     }

Before me, the undersigned authority, on this day personally
appeared                               , who after being duly
sworn, upon oath said that a notice, of which the above is a
true copy, was by him/her delivered to
                                              on the
             day of

SWORN TO AND SUBSCRIBED BEFORE ME on. the      day of
             ,           , to certify which witness my hand and
--~-=---=;-;-
seal of office.



                                                             NOTARY PUBLIC
                                                      MY COMMISSION EXPIRES
         Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 88 of 107




                                                        MONICA Z. NOTZON
                                                   JUDGE, 111TII DISTRICT COURT
                                               11 10 VICTORIA SUITE #301 3RD FLOOR
              ADELSOLIZ                                                                              FERNANDO RA,\l.OS
         eML COURT COORDINATOR                         LAREDO, TEXAS 78040                               (IAIlJf'F
             (9561623·4226                              OFFICE (956)623·4230                          (056)623-4227
                                                         FAX (956)523·6088


                                                                                                March 18, 2021
                                      CAUSE NO,:      2021CVK000510D2

                                            STYLE:
                                        ALlCE JENNIFER RODRIGUEZ
                                              VS
           LAREDO REGIONAL MEDICAL CENTER. L.P.: UNIVERSAL HEALTH SERVICES. INC.:
           DR, PRAKASH HEGDE: DR, PAUL CHRISTOPHER GIASI: DR, SANDRA TARAPASADE:
                                  DR'-ROBERT KEITH LANDRY

                                           NOTICE OF CALENDAR CALL

             Please take notice that this case is set for Calendar Call on 06/01/2021

         at II :00 AM at the III 'h District Court, 3ro Floor, Webb County Justice Center.
            All Calendar Call hearings will be in open Court and on the record before the Honorable
         Judge Monica Z. Notzon, Your pr~sence is MANDATORY unless Counsel for Plaintiff(s) and
         Defendant(s) have in place a pre-trial guideline order with both Counsel and Judge's signatures
         prior to calendar call date, This guideline order should have all appropriate dates including

         pre-trial, jury selection and all deadlines,
            Counsel for Plaintiff(s) please note that if you do not appear for calendar call your case may
         be dismissed for lack of prosecution.
            Counsel for Defendant(s) please note that if you do not appear for calendar call, a pre-trial
         guideline order may be entered with or without your approval and/ or Signature,
            rf there are any questions regarding this matter please feel free to call our office at any time,



 .C

 '''"
      ;"'P!f day
             copy o® ;riginall certiJ~ /
                 of . !         20.cl./-                                      Abel Soliz
           ESTHER DEGOLLADO                                                   Civil Court Coordinator
        Clerk of the District Courts and
                                                                              III th District Court
.~~untyift~mw Webb County Texas
                      ejhr            Deputy
     Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 89 of 107

        0 :
        0 .
       r.!
         ,
       0 .
              ...-*\.0                     '.C-
                                            \Z
                                             ,--i
                                            .-<                                                                  RETURN
        ~\                                 /~                                                             2021CVK000510D2
         "<5" "                      •.+.~
            "/.0···· ...............s""'
                                CITATION
                    (PLAINTIFF'S ORIGINAL PETITION)
   THE STATE OF TEXAS
   COUNTY OF WEBB

   NOTICE TO THE DEFENDANT: "YOU HAVE BEEN SUED . YOU MAY EMPLOY AN
   ATTORNEY .  IF YOU OR YOUR ATTORNEY DO NOT FILE A WRITTEN ANSWER
   WITH THE CLERK WHO ISSUED THIS CITATION BY 10 : 00 A. M. ON THE
   MONDAY NEXT FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU
   WERE SERVED THIS CITATION AND PETITION , A DEFAULT JUDGMENT MAY
   BE TAKEN AGAINST YOU . IN ADDITION TO FILING A WRITTEN ANSWER
   WITH THE CLERK , YOU MAY BE REQUIRED TO MAKE INITIAL DISCLOSURES
   TO THE OTHER PARTIES OF THIS SUIT . THESE DISCLOSURES GENERALLY
   MUST BE MADE NO LATER THAN 30 DAYS AFTER YOU FILE YOUR ANSWER
   WITH THE CLERK . FIND OUT MORE AT TEXASLAWHELP.ORG"
   TO: DR. PAUL CHRISTOPHER GlASI
        7402 SPRINGFIELD AVE., APT. 2206
        LAREDO, TEXAS 78045-2502

  DEFENDANT, IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
  HEREBY COMMANDED TO APPEAR BEFORE THE 111 th District Court of Webb
  County , Texas , to be held at the said court house of said county in the
  city of Laredo, Webb County , Texas, by fili ng a written answer to the
  Petition of Plaintiff at or before 1 0 : 0 0 O' CLOCK A. M. of the Monday
  next after the expiration of 20 days after the date of service
  thereof, a copy of which accompanies this ci tation , in the Cause # :
  2021CVK000510D2 , styled :
                     ALICE JENNIFER RODRIGUEZ , PLAINTIFF
                                       VS.
    LAREDO REGIONAL MEDICAL CENTER, L . P . D/B/A DOCTORS HOSPITAL OF
   LAREDO; UNIVERSAL HEALTH SERVICES , INC.; DR. PRAKASH HEGDE; DR.
   PAUL CHRISTOPHER GIASI; DR. SANDRA TARAPASADE ; DR. ROBERT KEITH
                               LANDRY, DEFENDANT
  Said Plaintiff ' s Original Petition was filed on 03116/2021 in
  said court by :
        ALBERT M GUTIERREZ, ATTORNEY FOR PLAINTIFF
        8610 BROADWAY SUITE 440
        SAN ANTONIO TX 78217
  WITNESS ESTHER DEGOLLADO, DISTRICT CLERK OF WEBB COUNTY , TEXAS ,
  Issued and given under my hand and seal of said c o urt a~~2&~ce ,
  on this the 6th day of April , 2021 .                          ~~\c;..(.i.V9~,'%. .
                   C  L   E  R   K    0   F   C   0  U  R   T , '7,<..~:... , <:)<,;~:
                                                                        ESTHER DEGOLLADO         -S:."               ":'\1
                                                                        WEBB COUNTY DISTRI fiCL"~          .. ' ~"?           ~           \'r,
 . '111 e  copy of t e original I certif",                              P . O . BOX 667      '     :.                        '$:\
                                                                                                                         ;f,i fd
 the      day of         ,
        ESTHER EGOLLADO - -
                                    20 ,l.!                             LAREDO , .'1' 78 0 2   .     ',,_.        ~ .....                 r:;#
                                                    BY :                                                             - "-;D.8 PUn···00.6'
     Clerk of the Distri ct Courts and                     ---''-'''--tI-.J)J-......:....I.~''''=-'-?=''')/....i=''I,;;,~IF.-\"i i "; ~:~,pll"
~;unty ~!kW~bb County Texas                                                                                                  cmr."'-
              :...u~t"k;~ _ _ Depuly
   -----"=Il4l-
,
    ~
    . . .>
              'r.
             ~ 11.     Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 90 of 107




                                                                                2021CVK000510D2
                                                  OFFICER'S RETURN

                           Came to hand on the                      day of ______~~--~~' 2021 at
                                       0' CLOCK           ~~_.M.                   Executed     at
                     -,--________________--::--:-:::-::-::--=:_' .within the COUNTY of
                     at                    O'CLOCK                 .M.   on  ·the           day of
                                             2021, by delivering to the within named DR.
                     PAUL CHRISTOPHER GIAS!, each, in person, a true copy of this
                     citation together with the accompanying copy of the petition,
                     having first attached such copy of such petition to such copy of
                     citation and endorsed on such copy of citation the date of
                     delivery.

                     The distance actually travelled by me in serving such process
                     was          miles, and my fees are as follows:

                     Total Fee for serving this citation           $

                     To certify which, witness my hand officially.


                                                              SHERI FF, CONS.TABLE

                                                                               COUNTY, TEXAS

                                                        BY
                                                                                      DEPUTY

                     THE STATE OF TEXAS }
                     COUNTY OF WEBB     }

                     Before me, the undersigned authority, on this day personaily
                     appeared                               , who after being duly
                     sworn, upon oath said that a notice, of which the above is a
                     true copy, was by him/her delivered to
                                                                   on the
                     ____________ day of

                     SWORN TO AND SUBSCRIBED BEFORE ME on the       day of
                     __~__~__~~'              , to certify which witness my hand and
                     seal of office.



                                                                                NOTARY PUBLIC
                                                                         MY COMMISSION EXPIRES
       Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 91 of 107


                                                                             SERVE
                                                                     2021CVK000510D2

                                   CITATION
                       (PLAINTIFF'S ORIGINAL PETITION)
      THE STATE OF TEXAS
      COUNTY OF WEBB

      NOTICE TO THE DEFENDANT: "YOU HAVE BEEN SUED . YOU MAY EMPL OY AN
      ATTORNEY .  IF YOU OR YOUR ATTORNEY DO NOT FILE A WRITTEN ANSWER
      WITH THE CLERK WHO ISSUED THIS CITATION BY 10 : 00 A . M. ON THE
      MONDAY NEXT FOLLOWING TH E EXPIRATION OF TWENTY DAYS AFTER YOU
      WERE SERVED THIS CITATION AND PETITION , A DEFAULT JUDGMENT MAY
      BE TAKEN AGAINST YOU . IN ADDITION TO FILING A WRITTEN ANSWER
      WITH THE CLERK , YOU MAY BE REQUIR ED TO MAKE INITIAL DISCLOSURES
      TO THE OTHER PARTIES OF THIS SUIT . THESE DISCLOSUR ES GENERALLY
      MUST BE MADE NO LATER THAN 30 DAYS AFTER YOU FILE YOUR ANSWER
      WITH THE CLERK . FIND OUT MORE AT TE XASLAWHELP . ORG H
      TO: DR. PAUL CHRISTOPHER GIASI
           7402 SPRINGFIELD AVE., APT. 2206
           LAREDO, TEXAS 78045-2502

      DEFENDANT, IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
      HEREBY COMMANDED TO APPEAR BEFORE THE 111 th District Court of \';ebb
      Co unty , Texas , to be held at the said courthous e of said county in the
      ci ty of La redo , Webb Coun ty , Te xa s , by f i11ng a Hr it ten answer to the
      Petition of Plain ti ff at or before 10 : 00 O' CLOCK A. M. of the Monday
      next after the expiration of 20 days after the date of service
      thereof, a cop y of which accompanies this citation , in the Ca use # :
      202lCVKOOOSlOD2 , styled :
                           ALICE JENNIFER RODRIGUEZ, PLAINTIFF
                                              VS.
          LAREDO REGIONAL MEDICAL CENTER, L.P. D/B/A DOCTORS HOSPITAL OF
        LAREDO; UNIVERSAL HEALTH SERVICES, INC.; DR. PRAKASH HEGDE; DR.
        PAUL CHRISTOPHER GIASI; DR. SANDRA TARAPASADE; DR. ROBERT KEITH
                                    LANDRY, DEFENDANT
      Said Plaintiff 's Orig inal Petition was fi led on 03/16/2021 in
      said court by :
                 ALBERT M GUTIERREZ, ATTORNEY FOR PLAINTIFF
                 8610 BROADWAY SUITE 440
                 SAN ANTONIO TX 78217
      WITNESS ESTHER DEGOLLADO, DISTRICT CLERK OF WEBB COU NTY , TEXAS ,
      Issued and give n under my hand and seal of sa i d cou rt at office ,
      on t his the 6th day of April , 2021 .
                          C L E R K          0 F        C 0 U R T
                                                    ESTHER DEGOLLADO
                                                   WEBB COUNTY DISTRIC
       , ', irue copy 1t
  ' {J." ~-d   0    e original I certify           P. O.   BOX 667
  , " ~ ayol                        .-i f
          ESTHER     DEGOLLADO20~
                                            BY :
COlJn t~lerk 01 the District Courts and
[3y     ffI:f!M't!trf.~b County Texas
                     :<a           Deputy
-r '-   'i
              Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 92 of 107




                                                                     2021CVK000510D2
                                        OFFICER'S RETURN

                  Came to hand on the         day of ______~~----~' 2021 at
                              O'CLOCK       :-:-;:-;-_. M.     Executed     at
             ~________________~~~~~_' within the COUNTY of
             at                 O'CLOCK      .M.        on the          day of
                                 2021, by delivering to the within named DR.
             PAUL CHRISTOPHER GIASI, each, in person, a true copy of this
             citation together with the accompanying copy of the petition,
             having first attached such copy of such petition to such copy of
             citation and endorsed on such copy of citation the date of
             delivery.

             The   distance actually travelled by me in serving such process
             was            miles, and my fees are as follows:

             Total Fee for serving this citation         $

             To certify which, witness my hand officially.


                                                    SHERIFF, CONSTABLE

                                                                    COUNTY, TEXAS

                                              BY
                                                                           DEPUTY

             THE STATE OF TEXAS }
             COUNTY OF WEBB     }

             Before me, the undersigned authority, on this day personally
             appeared                               , who after being duly
             sworn, upon oath said that a notice, of which the above is a
             true copy, was by him/her delivered to
                                                           on the
             __________ day of

             SWORN TO AND SUBSCRIBED BEFORE ME on the           day of
                                     ,    , to certify which witness my hand and
             -s-e-a-ol-o-f=-o-f=f7i-ce' .



                                                                      NOTARY PUBLIC
                                                               MY COMMISSION EXPIRES
         Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 93 of 107




                                                            MONICA Z. NOTZON
                                                      JUDGE. 11lTI! DISTRICT COURT
              AllELSOLlZ
                                                   1110 VlCTORlA SUITE#3013RD FLOOR
                                                                                                      FERNANDO RA.\lOS
         CML COURT COORDINATOR                             LAREDO. TEXAS 78040                             IlAIUl'1'
              (9561623·4226                                 OFFICE (956)523·4230                        (956)523·4227
                                                             FAJ(.(956)52a·50BB


                                                                                                 March [8, 2021
                                       CAUSE NO.:         202ICVKOOOSI0D2

                                                 STYLE:
                                         ALlCE IENNIFER RODRIGUEZ
                                               VS
            LAREDO REGIONAL MEDICAL CENTER, L.P.: UNIVERSAL HEALTH SERVICES, INC.:
            DR. PRAKASH HEGDE: DR. PAUL CHRISTOPHER GIASI: DR. SANDRA TARAPASADE:
                        .          DR'-ROBERT KEITH LANDRY

                                         NOTICE OF CALENDAR CALL

             Please take notice that this ease is set for Calendar Call on 06/01/2021
          at 11 :00 AM at the 111·h District Court, 3,d Floor, Webb County Justice Center.

             All Calendar Call hearings will be in open Court and on the record before the Honorable
          Judge Monica Z. Notzon. Your pr~sence is MANDATORY Unless Counsel for Plaintiff(s) and

          Defendant(s) have in place a pre-trial guideline order with both Counsel and Judge's signatures
          prior to calendar call date. This gnideline order should have all appropriate dates including

          pre-trial, jury selection and all deadlines.
             Counsel for Plaintiff(s) please note that if you do not appear for calendar call your case may
          be dismissed for lack of prosecution.
             Counsel for Defendant(s) please note that if you do not appear for calendar call, a pre-trial

          guideline order may be entered with or without your approval and/ or signature.
             If there are any questions regarrung this matter please feel free to call our office at any time.




                                                                               Abel Soliz
                                                                               Civil Court Coordinator
    A True copy oft' ori inall cert~(
                                                                               111,h District Court
 iheJ5..dayof                     20     .
         ESTHER 0 GOLLAOO
     Clerk of the District Courts and
County 9PWJl'JlhJ.\'>1', Webb County Tex,as
By     , VJfJlI~                    Oept: :-'-
   Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 94 of 107                                    Filed
                                                                                               4/16/2021 10:35 AM
                                                                                                  Esther Degollado
                                                                                                      District Clerk
                                                                                                      Webb District
                                                                                                      Frida Garcia
                                   Cause No. 2021CVK000510D2                                   2021CVK000510D2


ALICE JENNIFER RODRIGUEZ                       §          IN THE DISTRICT COURT OF
                                               §
                                               §
                                               §
VS.                                            §          WEBB COUNTY, T E X A S
                                               §
LAREDO REGIONAL MEDICAL                        §
CENTER, L.P. D/B/A DOCTORS                     §
HOSPITAL OF LAREDO, UNIVERSAL                  §
HEALTH SERVICES, INC., DR.                     §
PRAKASH HEGDE, DR. PAUL                        §
CHRISTOPHER GIASI, DR. SANDRA                  §
TARAPASADE, AND                                §
DR. ROBERT KIETH LANDRY                        §          111th JUDICIAL DISTRICT

                       DEFENDANT DR. ROBERT KIETH LANDRY’S
                                ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, DR. ROBERT KIETH LANDRY, hereinafter referred to as Defendant

and file this Original Answer to Plaintiff’s pleading herein, and for such would show the Court and

Jury as follows:

                                                    I.

       Defendant generally denies the material allegations of Plaintiff’s pleadings and demand

proof thereof as required by the Texas Rules of Civil Procedure and reserve the right to plead

further and in greater particularity as the case progresses should such be indicated.

                                                   II.

       Defendant pleads the provisions of § 74.301, 74.302 and 74.303 of Chapter 74, which limit

the amount of damages, except for past and future medical expenses, that may be recovered herein.

                                                   III.

       For further answer, Defendant invokes his legal right to a reduction of any dollar verdict,
   Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 95 of 107




which may be rendered in this cause by credit for payments made by other persons or entities or by

percentage reductions to which Defendant would be entitled as a result of jury findings against other

persons or entities. In this connection, Defendant reserves the right to submit issues against parties

who may be present in this case or absent from this case at the time the matter is passed to the jury

for fact determinations.

                                                  IV.

       Any award of prejudgment interest in this case is illegal and unconstitutional. Defendant

was not aware that prejudgment interest would be awarded on any judgments from the time of

the incident made the basis of this case. Any award of prejudgment interest at a minimum rate of

10 percent would be arbitrary and excessive and constitute an excessive fine and violation of

Defendant's right to due process of law as forbidden by the Texas and United States

Constitutions.

                                                  V.

       Defendant further alleges, by way of affirmative defense, that, to the extent Plaintiff seeks

recovery from Defendant for medical bills, expenses and services incurred but which were never

charged to the Plaintiff, and thus were never paid or in fact incurred by the Plaintiff, Defendant

would show that the Plaintiff is not entitled to recover those amounts. Defendant would show that

he is entitled to a credit for any offset or discount from these services; specifically, Defendant would

show that Plaintiff may only recover medical or healthcare expenses that the Plaintiff actually paid

or that were incurred by or on the Plaintiff’s behalf. See Texas Civil Practice & Remedies Code

§41.0105 (West 2003).

                                                  VI.

       Please take notice that Defendant respectfully reserves the right to designate a Responsible



                                                   2
   Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 96 of 107




Third Party within sixty days of trial or thereafter with good cause shown in accordance with Texas

Civil Practice & Remedies Code § 33.004 (West 2003). Defendant further reserves the right to

designate an unknown person as a “John Doe” or Jane Doe” Responsible Third Party within sixty

days after the filing of the Original Answer.

                                                VII.

       Defendant respectfully reserves the right to file an Amended Answer in this cause in the

manner authorized by the Texas Rules of Civil Procedure.

                                                VIII.

       Defendant would hereby show and assert that the joint and several liability provisions of

Article 33.001, Texas Civil Practice & Remedies Code (formerly Article 2212a, Texas Revised

Civil Statutes Annotated) and the joint and several liability provisions of common law, if any,

are illegal and unconstitutional and void.

                                                IX.

       Defendant asserts a right to contribution against all other Defendant in this cause of action

pursuant to Chapters 32 and 33 of the Texas Civil Practice & Remedies Code.

                                                 X.

        Defendant further invokes his rights under the Due Process Clause of the Fifth Amendment

of the United States Constitution as applied to the States through the Fourteenth Amendment of the

United States Constitution. Defendant affirmatively pleads that the Plaintiff’s pleadings of punitive

and/or exemplary damages are violative of the Due Process Clauses of the Fifth and Fourteenth

Amendments inasmuch as punitive and/or exemplary damages can be assessed:

       a.      in an amount left to the discretion of the jury and Judge;
       b.      in assessing such sums the decision of the jury need only be based on a vote of ten
               jurors and does not require a unanimous verdict;
       c.      in assessing such penalty or exemplary awards Plaintiff need only prove the theory

                                                 3
   Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 97 of 107




               of gross negligence on a preponderance of the evidence standard and not on a
               "beyond a reasonable doubt" standard as should be required in assessing a
               punishment award;
       d.      further, the Defendant who is subject to the award does not have the right to refuse
               to testify against himself but must in fact take the stand and/or give deposition
               testimony or subject himself to the consequences of a default judgment;
       e.      the assessment of such a punishment and/or exemplary award is not based upon a
               clearly defined statutory enactment setting forth a specific mens rea requirement
               and/or other prerequisites of a criminal fine and in effect allows the assessment of
               such awards even though there are no specific standards, limits or other statutory
               requirements set forth which define the mens rea and scope and limit of such
               awards. Therefore, the awards are unduly vague and do not meet the requirements
               of due process;
       f.      in essence, the Defendant herein is subjected to all the hazards and risks of what
               amounts to a fine, and in fact such awards often exceed normal criminal fines, but
               the Defendant receives none of the basic rights accorded to a criminal defendant
               when being subjected to possible criminal penalties.

       Further, if such be necessary, Defendant affirmatively pleads that the assessment and award

of punitive and/or exemplary damages is violative of the Eighth Amendment of the United States

Constitution as it is applied through the States through the Fourteenth Amendment of the United

States Constitution in that such awards potentially constitute an excessive fine imposed without the

protection of fundamental due process.

       Accordingly, Defendant herein invoke his rights under the Fifth, Eighth and Fourteenth

Amendments of the United States Constitution and respectfully requests that this Court disallow the

award of punitive and/or exemplary damages inasmuch as an award in this case would be violative

of Defendant’s United States Constitutional rights.

       Defendant, still urging and relying on the matters above, further alleges by way of

affirmative defense that in the unlikely event that Plaintiff’s satisfy Plaintiff’s burden by showing

clear and convincing evidence that Defendant acted with fraud, malice, or gross negligence, all

liability herein expressly denied, then Defendant say that such exemplary damages are limited to an

amount equal to the greater of (1) two times the economic damages plus an amount equal to any



                                                 4
   Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 98 of 107




non-economic damages found by the trier of fact, not to exceed $750,000 or (2) $200,000. See Tex.

Civ. Prac. & Rem. Code §41.008 (West 2003).

                                                XI.

       Please take notice that pursuant to Tex. Civ. Prac. & Rem. Code §41.009 (West 1997),

Defendant respectfully reserves the right to request, before voir dire examination of the jury, a

bifurcated trial on the issue of punitive damages.

                                               XII.

       For further answer, Defendant asserts that this case involves the provision of emergency

medical care in a hospital emergency department, and as such, Plaintiff must show by a

preponderance of the evidence that defendant with willful and wanton negligence, deviated from

the degree of care and skill that is reasonably expected of an ordinarily prudent physician in the

same or similar circumstances. Thus, Defendant asserts that he provided emergency care to

ALICE JENNIFER RODRIGUEZ. Tex. Civ. Prac. & Rem. Code §74.153.

                                               XIII.

       Defendant demands a jury trial with this Original Answer and payment of the jury fee is

being made at the time of this filing.

                                         RULE 193.7 NOTICE

       Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendant hereby gives

actual notice to Plaintiff that any and all documents produced in response to written discovery

may be used as evidence in this case; and, that any such materials may be used as evidence

against the party producing the document at any pretrial proceeding and/or at the trial of this

matter without the necessity of authenticating the document and/or materials produced in

discovery.



                                                 5
   Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 99 of 107




                              REQUESTS FOR DISCLOSURE

       Pursuant to Texas Rule of Civil Procedure 194, Defendant requests that Plaintiff disclose,

within thirty (30) days of service of this request, the information or material described in Rule

194.2(a)-(l).

       WHEREFORE, PREMISES CONSIDERED, Defendant, DR. ROBERT KIETH

LANDRY, prays that Plaintiff take nothing by Plaintiffs’ suit against said Defendant, that

Defendant be discharged, and for such other and further relief, both general and special, at law

and in equity, to which Defendant may be justly entitled.

                                             Respectfully submitted,
                                             MYERS      DOYLE

                                                    /S/ FRANK A. DOYLE

                                             By:
                                                    FRANK A. DOYLE
                                                    State Bar No. 06091300
                                                    Email:fdoyle@myersdoyle.com
                                                    LINA AL-SALIM
                                                    State Bar No. 24101438
                                                    Email: lalsalim@myersdoyle.com

                                             7676 Woodway, Suite 350
                                             Houston Texas 77063
                                             713-278-9215 Telephone
                                             713-278-9163 FAX

                                             ATTORNEY FOR DEFENDANT
                                             DR. ROBERT KIETH LANDRY




                                                6
  Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 100 of 107




                                       CERTIFICATE OF SERVICE
       I, Frank A. Doyle, hereby certify that a true and correct copy of the above and foregoing
document has been forwarded to the following counsel of record on this the 16TH day of April
2021 the manner indicated below:

  Alberto M. Gutierrez                                     [ ] via certified mail
  Elizabeth C. Boddy                                       [ ] via regular mail
  Kelly Canales Feicht                                     [X] via eservice
  Person, Mohrer, Morales, Boddy, Garcia &                 [ ] via hand delivery
   Gutierrez, PLLC
  8610 Broadway, Suite 440
  San Antonio, Texas 78217

  Edward J. Castillo                                       [ ] via certified mail
  Ezequiel “Zeke” Moya, Jr.                                [ ] via regular mail
  Eduardo Moya                                             [X] via eservice
  Gonzalez Castillo Moya, LLP                              [ ] via hand delivery
  1317 E. Quebec Avenue
  McAllen, Texas 78503

  Russ Schell                                              [ ] via certified mail
  Michelle G. Obach                                        [ ] via regular mail
  Ryan Campbell                                            [X] via eservice
  Schell Cooley                                            [ ] via hand delivery
  5057 Keller Springs RD., Suite 425
  Addison, TX 75001




                                                     /S/ FRANK A. DOYLE
                                                     ____________________________________
                                                     Frank A. Doyle




                                                 7
  Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 101 of 107                                    Filed
                                                                                               4/16/2021 10:32 AM
                                                                                                  Esther Degollado
                                                                                                      District Clerk
                                                                                                      Webb District
                                                                                                Yesenia Rodriguez
                                   Cause No. 2021CVK000510D2                                   2021CVK000510D2


ALICE JENNIFER RODRIGUEZ                       §          IN THE DISTRICT COURT OF
                                               §
                                               §
                                               §
VS.                                            §          WEBB COUNTY, T E X A S
                                               §
LAREDO REGIONAL MEDICAL                        §
CENTER, L.P. D/B/A DOCTORS                     §
HOSPITAL OF LAREDO, UNIVERSAL                  §
HEALTH SERVICES, INC., DR.                     §
PRAKASH HEGDE, DR. PAUL                        §
CHRISTOPHER GIASI, DR. SANDRA                  §
TARAPASADE, AND                                §
DR. ROBERT KIETH LANDRY                        §          111th JUDICIAL DISTRICT

                     DEFENDANT DR. PAUL CHRISTOPHER GIASI’S
                               ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, DR. PAUL CHRISTOPHER GIASI, hereinafter referred to as

Defendant and file this Original Answer to Plaintiff’s pleading herein, and for such would show the

Court and Jury as follows:

                                                    I.

       Defendant generally denies the material allegations of Plaintiff’s pleadings and demand

proof thereof as required by the Texas Rules of Civil Procedure and reserve the right to plead

further and in greater particularity as the case progresses should such be indicated.

                                                   II.

       Defendant pleads the provisions of § 74.301, 74.302 and 74.303 of Chapter 74, which limit

the amount of damages, except for past and future medical expenses, that may be recovered herein.

                                                   III.

       For further answer, Defendant invokes his legal right to a reduction of any dollar verdict,
  Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 102 of 107




which may be rendered in this cause by credit for payments made by other persons or entities or by

percentage reductions to which Defendant would be entitled as a result of jury findings against other

persons or entities. In this connection, Defendant reserves the right to submit issues against parties

who may be present in this case or absent from this case at the time the matter is passed to the jury

for fact determinations.

                                                  IV.

       Any award of prejudgment interest in this case is illegal and unconstitutional. Defendant

was not aware that prejudgment interest would be awarded on any judgments from the time of

the incident made the basis of this case. Any award of prejudgment interest at a minimum rate of

10 percent would be arbitrary and excessive and constitute an excessive fine and violation of

Defendant's right to due process of law as forbidden by the Texas and United States

Constitutions.

                                                  V.

       Defendant further alleges, by way of affirmative defense, that, to the extent Plaintiff seeks

recovery from Defendant for medical bills, expenses and services incurred but which were never

charged to the Plaintiff, and thus were never paid or in fact incurred by the Plaintiff, Defendant

would show that the Plaintiff is not entitled to recover those amounts. Defendant would show that

he is entitled to a credit for any offset or discount from these services; specifically, Defendant would

show that Plaintiff may only recover medical or healthcare expenses that the Plaintiff actually paid

or that were incurred by or on the Plaintiff’s behalf. See Texas Civil Practice & Remedies Code

§41.0105 (West 2003).

                                                  VI.

       Please take notice that Defendant respectfully reserves the right to designate a Responsible



                                                   2
  Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 103 of 107




Third Party within sixty days of trial or thereafter with good cause shown in accordance with Texas

Civil Practice & Remedies Code § 33.004 (West 2003). Defendant further reserves the right to

designate an unknown person as a “John Doe” or Jane Doe” Responsible Third Party within sixty

days after the filing of the Original Answer.

                                                VII.

       Defendant respectfully reserves the right to file an Amended Answer in this cause in the

manner authorized by the Texas Rules of Civil Procedure.

                                                VIII.

       Defendant would hereby show and assert that the joint and several liability provisions of

Article 33.001, Texas Civil Practice & Remedies Code (formerly Article 2212a, Texas Revised

Civil Statutes Annotated) and the joint and several liability provisions of common law, if any,

are illegal and unconstitutional and void.

                                                IX.

       Defendant asserts a right to contribution against all other Defendant in this cause of action

pursuant to Chapters 32 and 33 of the Texas Civil Practice & Remedies Code.

                                                 X.

        Defendant further invokes his rights under the Due Process Clause of the Fifth Amendment

of the United States Constitution as applied to the States through the Fourteenth Amendment of the

United States Constitution. Defendant affirmatively pleads that the Plaintiff’s pleadings of punitive

and/or exemplary damages are violative of the Due Process Clauses of the Fifth and Fourteenth

Amendments inasmuch as punitive and/or exemplary damages can be assessed:

       a.      in an amount left to the discretion of the jury and Judge;
       b.      in assessing such sums the decision of the jury need only be based on a vote of ten
               jurors and does not require a unanimous verdict;
       c.      in assessing such penalty or exemplary awards Plaintiff need only prove the theory

                                                 3
  Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 104 of 107




               of gross negligence on a preponderance of the evidence standard and not on a
               "beyond a reasonable doubt" standard as should be required in assessing a
               punishment award;
       d.      further, the Defendant who is subject to the award does not have the right to refuse
               to testify against himself but must in fact take the stand and/or give deposition
               testimony or subject himself to the consequences of a default judgment;
       e.      the assessment of such a punishment and/or exemplary award is not based upon a
               clearly defined statutory enactment setting forth a specific mens rea requirement
               and/or other prerequisites of a criminal fine and in effect allows the assessment of
               such awards even though there are no specific standards, limits or other statutory
               requirements set forth which define the mens rea and scope and limit of such
               awards. Therefore, the awards are unduly vague and do not meet the requirements
               of due process;
       f.      in essence, the Defendant herein is subjected to all the hazards and risks of what
               amounts to a fine, and in fact such awards often exceed normal criminal fines, but
               the Defendant receives none of the basic rights accorded to a criminal defendant
               when being subjected to possible criminal penalties.

       Further, if such be necessary, Defendant affirmatively pleads that the assessment and award

of punitive and/or exemplary damages is violative of the Eighth Amendment of the United States

Constitution as it is applied through the States through the Fourteenth Amendment of the United

States Constitution in that such awards potentially constitute an excessive fine imposed without the

protection of fundamental due process.

       Accordingly, Defendant herein invoke his rights under the Fifth, Eighth and Fourteenth

Amendments of the United States Constitution and respectfully requests that this Court disallow the

award of punitive and/or exemplary damages inasmuch as an award in this case would be violative

of Defendant’s United States Constitutional rights.

       Defendant, still urging and relying on the matters above, further alleges by way of

affirmative defense that in the unlikely event that Plaintiff’s satisfy Plaintiff’s burden by showing

clear and convincing evidence that Defendant acted with fraud, malice, or gross negligence, all

liability herein expressly denied, then Defendant say that such exemplary damages are limited to an

amount equal to the greater of (1) two times the economic damages plus an amount equal to any



                                                 4
  Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 105 of 107




non-economic damages found by the trier of fact, not to exceed $750,000 or (2) $200,000. See Tex.

Civ. Prac. & Rem. Code §41.008 (West 2003).

                                                XI.

       Please take notice that pursuant to Tex. Civ. Prac. & Rem. Code §41.009 (West 1997),

Defendant respectfully reserves the right to request, before voir dire examination of the jury, a

bifurcated trial on the issue of punitive damages.

                                               XII.

       For further answer, Defendant asserts that this case involves the provision of emergency

medical care in a hospital emergency department, and as such, Plaintiff must show by a

preponderance of the evidence that defendant with willful and wanton negligence, deviated from

the degree of care and skill that is reasonably expected of an ordinarily prudent physician in the

same or similar circumstances. Thus, Defendant asserts that he provided emergency care to

ALICE JENNIFER RODRIGUEZ. Tex. Civ. Prac. & Rem. Code §74.153.

                                               XIII.

       Defendant demands a jury trial with this Original Answer and payment of the jury fee is

being made at the time of this filing.

                                         RULE 193.7 NOTICE

       Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendant hereby gives

actual notice to Plaintiff that any and all documents produced in response to written discovery

may be used as evidence in this case; and, that any such materials may be used as evidence

against the party producing the document at any pretrial proceeding and/or at the trial of this

matter without the necessity of authenticating the document and/or materials produced in

discovery.



                                                 5
  Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 106 of 107




                               REQUESTS FOR DISCLOSURE

       Pursuant to Texas Rule of Civil Procedure 194, Defendant requests that Plaintiff disclose,

within thirty (30) days of service of this request, the information or material described in Rule

194.2(a)-(l).

       WHEREFORE,            PREMISES         CONSIDERED,           Defendant,   DR.      PAUL

CHRISTOPHER GIASI, prays that Plaintiff take nothing by Plaintiffs’ suit against said

Defendant, that Defendant be discharged, and for such other and further relief, both general and

special, at law and in equity, to which Defendant may be justly entitled.

                                             Respectfully submitted,
                                             MYERS       DOYLE

                                                     /S/ FRANK A. DOYLE

                                             By:
                                                     FRANK A. DOYLE
                                                     State Bar No. 06091300
                                                     Email:fdoyle@myersdoyle.com
                                                     LINA AL-SALIM
                                                     State Bar No. 24101438
                                                     Email: lalsalim@myersdoyle.com

                                             7676 Woodway, Suite 350
                                             Houston Texas 77063
                                             713-278-9215 Telephone
                                             713-278-9163 FAX

                                             ATTORNEY FOR DEFENDANT
                                             DR. PAUL CHRISTOPHER GIASI




                                                6
  Case 5:21-cv-00043 Document 1-2 Filed on 04/16/21 in TXSD Page 107 of 107




                                       CERTIFICATE OF SERVICE
       I, Frank A. Doyle, hereby certify that a true and correct copy of the above and foregoing
document has been forwarded to the following counsel of record on this the 16th day of April
2021 the manner indicated below:

  Alberto M. Gutierrez                                     [ ] via certified mail
  Elizabeth C. Boddy                                       [ ] via regular mail
  Kelly Canales Feicht                                     [X] via eservice
  Person, Mohrer, Morales, Boddy, Garcia &                 [ ] via hand delivery
   Gutierrez, PLLC
  8610 Broadway, Suite 440
  San Antonio, Texas 78217

  Edward J. Castillo                                       [ ] via certified mail
  Ezequiel “Zeke” Moya, Jr.                                [ ] via regular mail
  Eduardo Moya                                             [X] via eservice
  Gonzalez Castillo Moya, LLP                              [ ] via hand delivery
  1317 E. Quebec Avenue
  McAllen, Texas 78503

  Russ Schell                                              [ ] via certified mail
  Michelle G. Obach                                        [ ] via regular mail
  Ryan Campbell                                            [X] via eservice
  Schell Cooley                                            [ ] via hand delivery
  5057 Keller Springs RD., Suite 425
  Addison, TX 75001




                                                     /S/ FRANK A. DOYLE
                                                     ____________________________________
                                                     Frank A. Doyle




                                                 7
